



Exhibit 10.4
RECORDING REQUESTED BY AND
WHEN RECORDED RETURN TO:


Alan Robin
Shartsis Friese LLP
One Maritime Plaza, 18th Floor
San Francisco, CA 94111


LINE OF CREDIT INSTRUMENT
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT, AND FIXTURE
FILING
BY
KBSGI 421 SW 6TH AVENUE, LLC,
a Delaware limited liability company,
as Trustor
TO
CHICAGO TITLE INSURANCE COMPANY,
a Nebraska corporation,
as Trustee
for the benefit of
METROPOLITAN LIFE INSURANCE COMPANY,
a New York corporation,
as Beneficiary
June 30, 2016
STATUTORY NOTICES:
A.
Maximum principal amount to be advanced: $47,400,000.00.

B.
Scheduled Maturity Date, exclusive of any option to renew or extend such
    maturity date: July 1, 2021

C.
The address of the entity holding a lien or other interest created by this
instrument is:

Metropolitan Life Insurance Company, a New York corporation
10 Park Avenue
Morristown, New Jersey 07962
Attention: Senior Vice President, Real Estate Investors
D.
The tax account number(s) of the property subject to the lien or in which the
interest is created is:






--------------------------------------------------------------------------------





Account No.:     R246298
E.
THIS DOCUMENT CONSTITUTES A FIXTURE FILING IN ACCORDANCE WITH ORS 79.0502.






--------------------------------------------------------------------------------






TABLE OF CONTENTS
ARTICLE 1 GRANT OF SECURITY
1


1.1
 
 
REAL PROPERTY GRANT
1


1.2
 
 
PERSONAL PROPERTY GRANT
2


1.3
 
 
CONDITIONS TO GRANT
3


ARTICLE 2 TRUSTOR COVENANTS
4


2.1
 
 
DUE AUTHORIZATION, EXECUTION, AND DELIVERY
4


2.2
 
 
PERFORMANCE BY TRUSTOR
4


2.3
 
 
WARRANTY OF TITLE
4


2.4
 
 
TAXES, LIENS AND OTHER CHARGES
5


2.5
 
 
ESCROW DEPOSITS
5


2.6
 
 
CARE AND USE OF THE PROPERTY
6


2.7
 
 
COLLATERAL SECURITY INSTRUMENTS
8


2.8
 
 
SUITS AND OTHER ACTS TO PROTECT THE PROPERTY
8


2.9
 
 
LIENS AND ENCUMBRANCES
9


2.10
 
SINGLE PURPOSE ENTITY
9


2.11
 
INTEREST RATE PROTECTION
9


ARTICLE 3 INSURANCE
12


3.1
 
 
REQUIRED INSURANCE AND TERMS OF INSURANCE POLICIES
12


3.2
 
 
ADJUSTMENT OF CLAIMS
17


3.3
 
 
ASSIGNMENT OF CLAIMS
17


3.4
 
 
INSURANCE WARNING
17


ARTICLE 4 BOOKS, RECORDS AND ACCOUNTS
18


4.1
 
 
BOOKS AND RECORDS
18


4.2
 
 
PROPERTY REPORTS
18


4.3
 
 
ADDITIONAL MATTERS
19


ARTICLE 5 LEASES AND OTHER AGREEMENTS AFFECTING THE PROPERTY
20


5.1
 
 
TRUSTOR'S REPRSENTATIONS AND WARRANTIES
20


5.2
 
 
ASSIGNMENT OF LEASES
20


5.3
 
 
PERFORMANCE OF OBLIGATIONS
20







- i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
Page
5.4
 
 
SUBORDINATE LEASES
21


5.5
 
 
LEASING COMMISSIONS
21


5.6
 
 
LEASING CONSENTS
22


ARTICLE 6 ENVIRONMENTAL HAZARDS
22


6.1
 
 
REPRESSENTATIONS AND WARRANTIES
22


6.2
 
 
REMEDIAL WORK
23


6.3
 
 
ENVIRONMENTAL SITE ASSESSMENT
23


6.4
 
 
UNSECURED OBLIGATIONS
24


6.5
 
 
HAZARDOUS MATERIALS
24


6.5
 
 
REQUIREMENTS OF ENVIRONMENTAL LAWS
25


ARTICLE 7 CASUALTY, CONDEMNATION AND RESTORATION
25


7.1
 
 
TRUSTOR'S REPRESENTATIONS
25


7.2
 
 
RESTORATION
26


7.3
 
 
CONDEMNATION
27


7.4
 
 
REQUIREMENTS FOR RESTORATION
28


ARTICLE 8 REPRESENTTIONS OF TRUSTOR
30


8.1
 
 
ERISA
30


8.2
 
 
NON-RELATIONSHIP
30


8.3
 
 
FOREIGN INVESTOR
30


8.4
 
 
U.S. PATRIOT ACT
31


ARTICLE 9 EXCULPATION AND LIABILITY
31


9.1
 
 
LIABILITY OF TRUSTOR
32


ARTICLE 10 CHANGE IN OWNERSHIP, CONVEYANCE OF PROPERTY
32


10.1
 
 
CONVEYANCE OF PROPERTY, CHANGE IN OWNERSHIP AND COMPOSITION
33


10.2
 
 
PROHIBITION ON SUBORDINATE FINANCING
34


10.3
 
 
RESTRICTIONS ON ADDITIONAL OBLIGATIONS
35


10.4
 
 
STATEMENTS REGARDING OWNERSHIP
35


ARTICLE 11 DEFAULTS AND REMEDIES
36







- ii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
Page
11.1
 
 
EVENTS OF DEFAULT
36


11.2
 
 
REMEDIES UPON DEFAULT
37


11.3
 
 
APPLICATION OF PROCEEDS OF SALE
38


11.4
 
 
WAIVER OF JURY TRIAL
39


11.5
 
 
BENEFICIARY'S RIGHT TO PERFORM TRUSTOR'S OBLIGATIONS
39


11.6
 
 
BENEFICIARY REIMBURSEMENT
39


11.7
 
 
FEES AND EXPENSES
39


11.8
 
 
WAIVER OF CONSEQUENTIAL DAMAGES
39


11.9
 
 
INDEMNIFICATION OF TRUSTEE
40


11.10
 
 
ACTIONS BY TRUSTEE
40


11.11
 
 
SUBSTITUTION OF TRUSTEE
40


ARTICLE 12 TRUSTOR AGREEMENTS AND FURTHER ASSURANCES
40


12.1
 
 
PARTICIPATION AND SALE OF LOAN
40


12.2
 
 
REPLACEMENT OF NOTE
42


12.3
 
 
TRUSTOR'S ESTOPPEL
42


12.4
 
 
FURTHER ASSURANCES
42


12.5
 
 
SUBROGATION
42


ARTICLE 13 SECURITY AGREEMENT
42


13.1
 
 
SECURITY AGREEMENT
42


13.2
 
 
REPRESENTATIONS AND WARRANTIES
43


13.3
 
 
CHARACTERIZATION OF PROPERTY
43


13.4
 
 
PROTECTION AGAINST PURCHASE MONEY SECURITY INTERESTS
44


ARTICLE 14 MISCELLANEOUS COVENANTS
44


14.1
 
 
NO WAIVER
44


14.2
 
 
NOTICES
45


14.3
 
 
HEIRS AND ASSIGNS; TERMINOLOGY
45


14.4
 
 
SEVERABILITY
45


14.5
 
 
APPLICABLE LAW
45


14.6
 
 
CAPTIONS
45







- iii-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
 
Page
14.7
 
 
TIME OF THE ESSENCE
46


14.8
 
 
NO MERGER
46


14.9
 
 
NO MODIFICATIONS
46


14.10
 
 
ENTIRE AGREEMENT
46


14.11
 
 
NO THIRD PARTY BENEFICIARIES
46


14.12
 
 
ORAL LOAN AGREEMENTS
46


14.13
 
 
NON-RESIDENTIAL TRUST DEED
46









- iv-

--------------------------------------------------------------------------------






DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING
DEFINED TERMS


Execution Date: June 30, 2016


Note: The Promissory Note dated as of the Execution Date made by Trustor to the
order of Beneficiary in the principal amount of up to $47,400,000.00, together
with all extensions, renewals, modifications, restatements and amendments
thereof. The stated maturity date of the Note is July 1, 2021, subject to two
(2) one (1) year options to extend the maturity date, as more particularly set
forth in the Note.


Beneficiary & Address: Metropolitan Life Insurance Company, a New York
corporation
10 Park Avenue
Morristown, New Jersey 07962
Attention: Senior Vice President, Real Estate Investors
Re: 401-421 SW 6th Avenue, Portland
With a copy to: Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, California 94105
Attention: Vice President
And to: Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, California 94105
Attention: Associate General Counsel
Trustor & Address (Chief Executive Office):
KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Clint Copulos, Vice President of Asset Management


With a copy to: KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Todd Smith, VP, Controller REIT Corporate Accounting



i
DEED OF TRUST

--------------------------------------------------------------------------------









And to: KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: Bryce Lin, Director of Finance and Reporting


And to:                             KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: James Chiboucas, Esq., Vice Chairman and Chief    Legal Officer


And to:                             Greenberg Traurig
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: Bruce Fischer, Esq.


Trustee: Chicago Title Insurance Company, a Nebraska corporation


Liable Party & Address: KBSGI REIT Properties, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Clint Copulos, Vice President of Asset Management


With a copy to: KBSGI REIT Properties, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Todd Smith, VP, Controller REIT Corporate Accounting


And to:                                KBSGI REIT Properties, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, CA 92660
Attn: Bryce Lin, Director of Finance & Reporting





ii
DEED OF TRUST

--------------------------------------------------------------------------------







And to:                              KBSGI REIT Properties, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: James Chiboucas, Esq., Vice Chairman and Chief Legal Officer


And to:                                Greenberg Traurig
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: Bruce Fischer, Esq.


County (the “County”) and State (the “State”) in which the Property is located:
Multnomah County, State of Oregon


Use: A 14-story office building containing approximately 216,099 square feet of
rentable area with 9,970 square feet of ground floor retail space on
approximately 0.46 acres of land


Insurance: Commercial General Liability: Required Liability Limit:
$50,000,000.00
Address for Insurance Notification:
Metropolitan Life Insurance Company,
its affiliates and/or successors and assigns
10 Park Avenue
Morristown, New Jersey 07962
Attention: Real Estate Investors Insurance Management


Or such other designee and/or address as may be provided in writing by
Beneficiary.


Loan Documents: The Note, this Deed of Trust and any other documents related to
the Note and/or this Deed of Trust (except the Unsecured Indemnity Agreement and
the Guaranty) and all renewals, amendments, modifications, restatements and
extensions of these documents.


Assignment of Leases: Assignment of Leases dated as of the Execution Date and
executed by Trustor for the benefit of Beneficiary, together with all
extensions, renewals, modifications, restatements and amendments thereof.


Unsecured Indemnity Agreement: Unsecured Indemnity Agreement dated as of the
Execution Date and executed by Trustor in favor of Beneficiary, together with
all extensions, renewals, modifications, restatements and amendments thereof.



iii
DEED OF TRUST

--------------------------------------------------------------------------------









Guaranty: Guaranty of Recourse Obligations dated as of the Execution Date and
executed by Liable Party in favor of Beneficiary, together with all extensions,
renewals, modifications, restatements and amendments thereof.


Side Letter: The Side Letter Re: Leasing Guidelines and SNDA dated as of the
Execution Date and executed by Borrower in favor of Beneficiary, together with
all extensions, renewals, modifications restatements and amendments thereof.


The Unsecured Indemnity Agreement and the Guaranty are not Loan Documents and
shall survive repayment of the Loan or other termination of the Loan Documents
in accordance with their terms (except as expressly set forth therein).





iv
DEED OF TRUST

--------------------------------------------------------------------------------






THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING (together with all extensions, renewals, modifications,
restatements and amendments hereof, this “Deed of Trust”) is entered into as of
the Execution Date by Trustor, as grantor, to Trustee, as trustee, for the
benefit of Beneficiary, as beneficiary, with reference to the following
Recitals:
RECITALS
A.    This Deed of Trust secures: (1) the payment of the indebtedness evidenced
by the Note with interest at the rates set forth in the Note, together with all
renewals, modifications, consolidations and extensions of the Note, all
additional advances or fundings made by Beneficiary, and any other amounts
required to be paid by Trustor under any of the Loan Documents (collectively,
the “Secured Indebtedness” and sometimes referred to as the “Loan”) and (2) the
full performance by Trustor of all of the terms, covenants and obligations set
forth in any of the Loan Documents.
B.    Trustor makes the following covenants and agreements for the benefit of
Beneficiary and Beneficiary’s successors and assigns and any party designated by
Beneficiary, including any prospective purchaser of the Loan Documents or
participant in the Loan, and their respective officers, employees, agents,
attorneys, representatives and contractors, and Trustee.
NOW, THEREFORE, in consideration of the Recitals and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Trustor
agrees as follows:
ARTICLE 1
GRANT OF SECURITY
1.1    REAL PROPERTY GRANT. In order to secure the Secured Indebtedness and the
full performance by Trustor of all of the terms, covenants and obligations set
forth in any of the Loan Documents, Trustor hereby irrevocably sells, transfers,
grants, conveys, assigns and warrants to Trustee, its successors and assigns, in
trust, with power of sale and right of entry and possession, for the benefit of
Beneficiary, all of Trustor’s present and future estate, right, title and
interest in and to the following which are collectively referred to as the “Real
Property”:
(a)    That certain real property located in the County and State which is more
particularly described in Exhibit A attached to this Deed of Trust or any
portion of such real property; all easements, rights‑of‑way, gaps, strips and
gores of land; streets and alleys; sewers and water rights; privileges,
licenses, tenements, and appurtenances appertaining to the real property, and
the reversion(s), remainder(s), and claims of Trustor with respect to these
items, and the benefits of any existing or future conditions, covenants and
restrictions affecting such real property (collectively, the “Land”);
(b)    All things now or hereafter affixed to or placed on the Land, including
all buildings, structures and improvements, all fixtures and all machinery,
elevators, boilers,


1
DEED OF TRUST

--------------------------------------------------------------------------------





building service equipment (including, without limitation, all equipment for the
generation or distribution of air, water, heat, electricity, light, fuel or for
ventilating or air conditioning purposes or for sanitary or drainage purposes or
for the removal of dust, refuse or garbage), partitions, appliances, furniture,
furnishings, building materials, supplies, computers and software, window
coverings and floor coverings, lobby furnishings, and other property now or in
the future attached, or installed in the improvements and all replacements,
repairs, additions, or substitutions to these items (collectively, the
“Improvements”);
(c)    All present and future income, rents, revenue, profits, proceeds,
accounts receivables and other benefits from the Land and/or the Improvements
and all deposits made with respect to the Land and/or the Improvements,
including, but not limited to, any security given to utility companies by
Trustor, any advance payment of real estate taxes or assessments, or insurance
premiums made by Trustor and all claims or demands relating to such deposits and
other security, including claims for refunds of tax payments or assessments, all
insurance proceeds payable to Trustor in connection with the Land and/or the
Improvements whether or not such insurance coverage is specifically required
under the terms of this Deed of Trust (“Insurance Proceeds”), and all security
deposits in excess of an amount equal to one month’s rent under all Leases (as
hereinafter defined) (all of the items set forth in this paragraph are referred
to collectively as “Rents and Profits”);
(d)    All damages, payments and revenue of every kind that Trustor may be
entitled to receive, from any person owning or acquiring a right to the oil, gas
or mineral rights and reservations of the Land;
(e)    All proceeds and claims arising on account of any damage to, or
Condemnation (as hereinafter defined) of any part of the Land and/or the
Improvements, and all causes of action and recoveries for any diminution in the
value of the Land and/or the Improvements;
(f)    All licenses, contracts, management agreements, guaranties, warranties,
franchise agreements, permits, or certificates relating to the ownership, use,
operation or maintenance of the Land and/or the Improvements; and
(g)    All names by which the Land and/or the Improvements may be operated or
known, and all rights to carry on business under those names, and all
trademarks, trade names, and goodwill relating to the Land and/or the
Improvements.
TO HAVE AND TO HOLD the Real Property, unto Trustee, its successors and assigns,
in trust, for the benefit of Beneficiary, its successors and assigns, forever
subject to the terms, covenants and conditions of this Deed of Trust.
1.2    PERSONAL PROPERTY GRANT. Trustor hereby irrevocably sells, transfers,
grants, conveys, assigns and warrants to Beneficiary, its successors and
assigns, a security interest in Trustor’s interest in the following personal
property which is collectively referred to as the “Personal Property”:


2
DEED OF TRUST

--------------------------------------------------------------------------------





(a)    Any portion of the Real Property which may be personal property, and all
other personal property, whether now existing or acquired in the future which is
attached to, appurtenant to, or used in the construction or operation of, or in
connection with, the Real Property, to the extent owned by Trustor;
(b)    All rights to the use of water, including water rights appurtenant to the
Real Property, pumping plants, ditches for irrigation, all water stock or other
evidence of ownership of any part of the Real Property that is owned by Trustor
in common with others and all documents of membership in any owner’s association
or similar group;
(c)    All plans and specifications prepared for construction of the
Improvements; and all contracts and agreements of Trustor relating to the plans
and specifications or to the construction of the Improvements;
(d)    All equipment, machinery, fixtures, goods, accounts, general intangibles,
promissory notes, letter of credit rights, investment property, commercial tort
claims, deposit accounts, documents, instruments and chattel paper and all
substitutions, replacements of, and additions to, any of these items;
(e)    All sales agreements, deposits, escrow agreements, other documents and
agreements entered into with respect to the sale of any part of the Real
Property, and all proceeds of the sale;
(f)    All proceeds from the voluntary or involuntary disposition or claim
respecting any of the foregoing items (including judgments, insurance awards,
condemnation awards or otherwise,) or to which Trustor otherwise becomes
entitled, all “accounts,” “general intangibles,” “instruments,” and “investment
property,” in each case as defined in the Oregon Uniform Commercial Code
constituting or relating to the foregoing; and,
(g)    if the Interest Rate Cap Agreement (as defined in Section 2.11) is
entered into, all rights of Trustor and the Rate Protection Party (as defined in
Section 2.11) under the Interest Rate Cap Agreement and under the Assignment of
Interest Rate Cap Agreement (as defined in Section 2.11), including, without
limitation, all rights of Trustor and/or the Rate Protection Party in and to any
and all of the proceeds of such Interest Rate Cap Agreement which are hereby
assigned to Beneficiary.
All of the Real Property and the Personal Property are collectively referred to
as the “Property.”
1.3    CONDITIONS TO GRANT. If Trustor shall pay to Beneficiary the Secured
Indebtedness, at the times and in the manner stipulated in the Loan Documents,
and if Trustor shall perform and observe each of the terms, covenants and
agreements set forth in the Loan Documents, then this Deed of Trust and all the
rights granted by this Deed of Trust shall be released and reconveyed by Trustee
and/or Beneficiary in accordance with the laws of the State.


3
DEED OF TRUST

--------------------------------------------------------------------------------





ARTICLE 2
TRUSTOR COVENANTS
2.1    DUE AUTHORIZATION, EXECUTION, AND DELIVERY.
(a)    Trustor represents and warrants that the execution of the Loan Documents
and the Unsecured Indemnity Agreement have been duly authorized and there is no
provision in the organizational documents of Trustor requiring further consent
for such action by any other entity or person.
(b)    Trustor represents and warrants that it is duly organized, validly
existing and is in good standing under the laws of the state of its formation
and in the State, that its exact legal name, the state of its formation and the
state of its chief executive office (or place of business, if it has only one
place of business) are correctly stated in the Defined Terms, and that it has
all necessary licenses, authorizations, registrations, permits and/or approvals
to own its properties and to carry on its business as presently conducted.
(c)    Trustor represents and warrants that the execution, delivery and
performance of the Loan Documents and the Unsecured Indemnity Agreement will not
result in Trustor being in default under any provision of its organizational
documents or of any deed of trust, mortgage, lease, credit or other agreement to
which it is a party or which affects it or the Property.
(d)    Trustor represents and warrants that the Loan Documents and the Unsecured
Indemnity Agreement have been duly authorized, executed and delivered by Trustor
and constitute valid and binding obligations of Trustor which are enforceable in
accordance with their terms.
(e)    Trustor agrees that it will not change the state where it or its chief
executive office (or place of business, if it has only one place of business) is
located, or change its name, without providing at least thirty (30) days’ prior
written notice to Beneficiary.
2.2    PERFORMANCE BY TRUSTOR. Trustor shall pay the Secured Indebtedness to
Beneficiary and shall keep and perform each and every other obligation, covenant
and agreement of the Loan Documents.
2.3    WARRANTY OF TITLE.
(a)    Trustor represents and warrants that it holds good and indefeasible fee
simple absolute title to the Land, and that it has the right and is lawfully
authorized to sell, convey, encumber and grant a security interest in the
Property subject only to those property-specific exceptions to title recorded in
the real estate records of the County and contained in Part I of Schedule B of
the title insurance policy or policies which have been approved by Beneficiary,
liens for ad valorem property taxes that are not yet delinquent, and inchoate
mechanic’s liens incurred in the ordinary course provided the underlying
obligation is not past due (the “Permitted Exceptions”). The Property is free
from all due and unpaid taxes,


4
DEED OF TRUST

--------------------------------------------------------------------------------





assessments and mechanics’ and materialmen’s liens other than real estate taxes
for the calendar year 2016 that are not yet due or payable.
(b)    Trustor further covenants to warrant and forever defend Beneficiary and
Trustee from and against all persons or entities claiming any interest in the
Property.
2.4    TAXES, LIENS AND OTHER CHARGES.
(a)    Unless otherwise paid to Beneficiary as provided in Section 2.5, Trustor
shall pay all real estate and other taxes, assessments, water and sewer charges,
and other license or permit fees, liens, fines, penalties, interest and other
similar public and private claims which may be payable, assessed, levied,
imposed upon or become a lien on or against any portion of the Property (all of
the foregoing items are collectively referred to as the “Imposition(s)”). The
Impositions shall be paid not later than five (5) days before the dates on which
the particular Imposition would become delinquent and Trustor shall produce to
Beneficiary receipts of the imposing authority, or other evidence reasonably
satisfactory to Beneficiary, evidencing the payment of the Imposition in full.
If Trustor elects by appropriate legal action to contest the amount or validity
of any Imposition, Trustor shall first deposit cash with Beneficiary as a
reserve in an amount which Beneficiary reasonably determines is sufficient to
pay the Imposition plus all fines, interest, penalties and costs which may
become due pending the determination of the contest. If Trustor deposits this
sum with Beneficiary, Trustor shall not be required to pay the Imposition
provided that the contest operates to prevent enforcement or collection of the
Imposition, or the sale or forfeiture of, the Property, and is prosecuted with
due diligence and continuity. Upon termination of any proceeding or contest,
Trustor shall pay the amount of the Imposition as finally determined in the
proceeding or contest. Provided that there is not then an Event of Default (as
defined in Section 11.1), the monies which have been deposited with Beneficiary
pursuant to this Section shall be applied toward such payment and the excess, if
any, shall be returned to Trustor.
(b)    In the event of the passage, after the Execution Date, of any law which
deducts from the value of the Property, for the purposes of taxation, any lien
or security interest encumbering the Property, or changing in any way the
existing laws regarding the taxation of mortgages, deeds of trust and/or
security agreements or debts secured by these instruments, or changing the
manner for the collection of any such taxes, and the law has the effect of
imposing payment of any Impositions upon Beneficiary, at Beneficiary’s option,
the Secured Indebtedness shall immediately become due and payable.
Notwithstanding the preceding sentence, the Beneficiary’s election to accelerate
the Loan shall not be effective if (1) Trustor is permitted by law (including,
without limitation, applicable interest rate laws) to, and actually does, pay
the Imposition or the increased portion of the Imposition and (2) Trustor agrees
in writing to pay or reimburse Beneficiary in accordance with Section 11.6 for
the payment of any such Imposition which becomes payable at any time when the
Loan is outstanding.
2.5    ESCROW DEPOSITS. Without limiting the effect of Section 2.4 and Section
3.1, Trustor shall pay to Beneficiary monthly on the same date the monthly
installment is payable under the Note, an amount equal to 1/12th of the amounts
Beneficiary reasonably


5
DEED OF TRUST

--------------------------------------------------------------------------------





estimates are necessary to pay, on an annualized basis, (1) all Impositions and
(2) the premiums for the insurance policies required under this Deed of Trust
(collectively the “Premiums”) until such time as Trustor has deposited an amount
equal to the annual charges for these items and on written demand, from time to
time, shall pay to Beneficiary any additional amounts necessary to pay the
Premiums and Impositions. Trustor will furnish to Beneficiary bills for
Impositions thirty (30) days before Impositions become delinquent and bills for
Premiums ten (10) days before such Premiums become due for payment. No amounts
paid as Impositions or Premiums shall be deemed to be trust funds and these
funds may be commingled with the general funds of Beneficiary. Beneficiary shall
not be required to pay interest to Trustor on account of these funds. If an
Event of Default occurs, Beneficiary shall have the right, at its election, to
apply any amounts held under this Section 2.5 in reduction of the Secured
Indebtedness, or in payment of the Premiums or Impositions for which the amounts
were deposited. However, with respect to deposits of Premiums only, Trustor
shall not be required to make these deposits unless (i) at any time Trustor
fails to furnish to Beneficiary, not later than five (5) days before the dates
on which any Premiums would become delinquent, evidence of payment of the
Premiums, or (ii) Trustor fails to provide, not later than five (5) days prior
to the expiration of any policy required under the Loan Documents, appropriate
proof of issuance of a new policy which continues in force the insurance
coverage of the expiring policy, or (iii) an Event of Default exists, or (iv)
such deposits are required in connection with a securitization or participation
of the Loan, or (v) Trustor no longer owns the Property, or (vi) except for any
Permitted Transfer (as defined in Section 10.1(e)), there has been a change in
Trustor or in the general partners, shareholders or members of Trustor, or in
the constituent general partners or controlling shareholders or controlling
members of any of the entities comprising Trustor. In addition, with respect to
deposits of Impositions only, Trustor shall not be required to make these
deposits unless (i) an Event of Default exists, or (ii) such deposits are
required in connection with a securitization or participation of the Loan, or
(iii) Trustor no longer owns the Property, or (iv) except for any Permitted
Transfer, there has been a change in Trustor or in the general partners,
shareholders or members of Trustor, or in the constituent general partners or
controlling shareholders or controlling members of any of the entities
comprising Trustor.
2.6    CARE AND USE OF THE PROPERTY.
(a)    Trustor represents and warrants to and agrees with Beneficiary as
follows:
(i)    Except as otherwise disclosed to Beneficiary in writing, to the best
knowledge of Trustor, all authorizations, licenses, including without limitation
liquor licenses, if any, and operating permits required to allow the
Improvements to be operated for the Use have been obtained, paid for and are in
full force and effect.
(ii)    Except as otherwise disclosed to Beneficiary in writing, to the best
knowledge of Trustor, the Improvements and their Use comply with (and no notices
of violation have been received in connection with) all Requirements (as defined
in this Section) and Trustor shall at all times comply with all present or
future Requirements affecting or relating to the Property and/or the Use.
Trustor shall furnish Beneficiary, on request, proof of compliance with the
Requirements. Trustor shall not use or permit the use of the Property, or any
part thereof, for


6
DEED OF TRUST

--------------------------------------------------------------------------------





any illegal purpose. “Requirements” shall mean all laws, ordinances, orders,
covenants, conditions and restrictions and other requirements relating to land
and building design and construction, use and maintenance, that may now or
hereafter pertain to or affect the Property or any part of the Property or the
Use, including, without limitation, planning, zoning, subdivision,
environmental, air quality, flood hazard, fire safety, handicapped facilities,
building, health, fire, traffic, safety, wetlands, coastal and other
governmental or regulatory rules, laws, ordinances, statutes, codes and
requirements applicable to the Property, including permits, licenses and/or
certificates that may be necessary from time to time to comply with any of these
requirements.
(iii)    Except as otherwise disclosed to Beneficiary in writing, to the best
knowledge of Trustor, Trustor has complied with and will continue to comply with
all requirements of all instruments and agreements affecting the Property,
whether or not of record, including without limitation all covenants and
agreements by and between Trustor and any governmental or regulatory agency
pertaining to the development, use or operation of the Property. Trustor, at its
sole cost and expense, shall keep the Property in good order, condition, and
repair, and make all necessary structural and non-structural, ordinary and
extraordinary repairs to the Property, including the Improvements. Trustor shall
advise Beneficiary in writing within five (5) days after receipt of any notice
to Trustor of any default by Trustor as tenant thereunder in the performance or
observance of any of the terms, conditions and covenants to be performed or
observed by the tenant thereunder or of any notice of termination of
contemplated termination thereof, and shall deliver to Beneficiary a true copy
of each such notice.
(iv)    Trustor shall abstain from, and not permit, the commission of waste to
the Property and shall not remove or alter in any substantial manner, the
structure or character of any Improvements without the prior written consent of
Beneficiary.
(v)    Except as otherwise disclosed to Beneficiary in writing, to the best
knowledge of Trustor, the zoning approval for the Property is not dependent upon
the ownership or use of any property which is not encumbered by this Deed of
Trust.
(vi)    To best knowledge of Trustor, construction of the Improvements on the
Property is complete, except as previously disclosed to Beneficiary in that
certain Side Letter Agreement (the “Side Letter”) dated as of the Execution
Date, by and between Trustor and Beneficiary.
(vii)    Except as otherwise disclosed to Beneficiary in writing, to the best
knowledge of Trustor, the Property is in good repair and condition, free of any
material damage.
(b)    Upon prior written notice (except in the event of an emergency, in which
event prior written notice shall not be required), Beneficiary shall have the
right, at any time and from time to time during normal business hours, to enter
the Property in order to ascertain Trustor’s compliance with the Loan Documents,
to examine the condition of the Property, to perform an appraisal, to undertake
surveying or engineering work, and to inspect premises occupied by tenants,
subject to the rights of tenants under their Leases. Trustor shall reasonably
cooperate with Beneficiary performing these inspections.


7
DEED OF TRUST

--------------------------------------------------------------------------------





(c)    Trustor shall use, or cause to be used, the Property continuously for the
Use. Trustor shall not use, or permit the use of, the Property for any other use
without the prior written consent of Beneficiary. Trustor shall not, without
Beneficiary’s prior written consent, (i) file or record a declaration of
condominium, master deed of trust or mortgage or any other similar document
evidencing the imposition of a so‑called “condominium regime,” whether superior
or subordinate to this Deed of Trust, (ii) permit any part of the Property to be
converted to, or operated as, a “cooperative regime” whereby the tenants or
occupants participate in the ownership, management or control of any part of the
Property, or (iii) initiate or permit any subdivision of the Property or change
in the legal description thereof.
(d)    Without the prior written consent of Beneficiary, Trustor shall not (i)
initiate or acquiesce in a change in the zoning classification of and/or
restrictive covenants affecting the Property or seek any variance under existing
zoning ordinances (which consent shall not be unreasonably withheld, conditioned
or delayed), (ii) use or permit the use of the Property in a manner which may
result in the Use becoming a non‑conforming use under applicable zoning
ordinances, or (iii) subject the Property to restrictive covenants, whether by
means of covenants, bylaws, or similar restrictions.
(e)    Trustor will use commercially reasonable efforts to faithfully perform
each and every material covenant to be performed by Trustor under any lien or
encumbrance affecting the Property including, without limiting the generality
hereof, mortgages, deeds of trust, leases, easements, declarations or covenants,
conditions and/or restrictions and other agreements which affect the Property,
in law or in equity.
(f)    Any agreement for the day-to-day management of the Property by a third
party manager shall be cancelable without cause upon thirty (30) days’ or less
prior written notice and Trustor shall protect, indemnify and hold Beneficiary
harmless from and against all liabilities, damages, costs, loss and claims
arising out of the actions of such third party manager relating to the Property
during Trustor’s period of ownership of the Property.
2.7    COLLATERAL SECURITY INSTRUMENTS. Trustor covenants and agrees that if
Beneficiary at any time holds additional security for any obligations secured by
this Deed of Trust, Beneficiary may enforce its rights and remedies with respect
to the security, at its option, either before, concurrently or after a sale of
the Property is made pursuant to the terms of this Deed of Trust. Beneficiary
may apply the proceeds of the additional security to the Secured Indebtedness
without affecting or waiving any right to any other security, including the
security under this Deed of Trust, and without waiving any breach or default of
Trustor under this Deed of Trust or any other Loan Document.
2.8    SUITS AND OTHER ACTS TO PROTECT THE PROPERTY.
(a)    Trustor shall immediately notify Beneficiary of the commencement, or
receipt of written notice, of any and all actions or proceedings or other
material matter or claim affecting the Property and/or the interest of
Beneficiary under the Loan Documents (collectively, “Actions”). Trustor shall
appear in and defend any Actions.


8
DEED OF TRUST

--------------------------------------------------------------------------------





(b)    Beneficiary shall have the right, at the cost and expense of Trustor, to
institute, maintain and participate in Actions and take such other action, as it
may deem appropriate in the good faith exercise of its discretion to preserve or
protect the Property and/or the interest of Beneficiary under the Loan
Documents. Beneficiary shall provide Liable Party with a courtesy copy notifying
Liable Party of Beneficiary’s institution, maintenance or participation in such
Actions, but such notice to Liable Party shall not be a condition precedent or
impediment to Beneficiary’s ability to institute, maintain or participate in
such Actions. Upon the written request of Trustor, not more than one time per
calendar quarter, Beneficiary shall provide Trustor with an update with respect
to such Actions. Any money paid by Beneficiary under this Section shall be
reimbursed to Beneficiary in accordance with Section 11.6 hereof.
2.9    LIENS AND ENCUMBRANCES. Without the prior written consent of Beneficiary,
to be exercised in Beneficiary’s sole and absolute discretion, other than the
Permitted Exceptions, Trustor shall not create, place or allow to remain any
lien or encumbrance on the Property, including deeds of trust, mortgages,
security interests, conditional sales, mechanic’s liens, tax liens or assessment
liens regardless of whether or not they are subordinate to the lien created by
this Deed of Trust (collectively, “Liens and Encumbrances”). If any Liens and
Encumbrances are recorded against the Property or any part of the Property,
Trustor shall obtain a discharge and release of the Liens and Encumbrances
within fifteen (15) business days after receipt of notice of their existence
(subject to Trustor’s right to contest the same pursuant to the terms of Section
2.4(a) above).
2.10    SINGLE PURPOSE ENTITY. Trustor represents, warrants, and covenants with
Beneficiary that it has not and shall not: (a) engage in business other than
owning and operating the Property and activities incidental thereto; (b) acquire
or own a material asset other than the Property and incidental personal
property; (c) maintain assets in a way difficult to segregate and identify, or
commingle its assets with the assets of any other person or entity; (d) fail to
hold itself out to the public as a legal entity separate from any other; (e)
fail to conduct business solely in its name or fail to maintain records,
accounts or bank accounts separate from any other person or entity; (f) file or
consent to a petition pursuant to applicable bankruptcy, insolvency, liquidation
or reorganization statutes, or make an assignment for the benefit of creditors
without the unanimous consent of its partners or members, as applicable; (g)
obtain additional loans; (h) dissolve, liquidate, consolidate, merge or sell all
or substantially all of its assets; or (i) modify, amend or revise its
organizational documents without Beneficiary’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.
2.11    INTEREST RATE PROTECTION.
(a)If at any time during the initial term of the Loan and any extensions of the
Loan pursuant to Section 14 of the Note, the LIBOR Rate (as defined below and as
defined in Section 1(b) of the Note) is equal to or greater than two and nine
tenths percent (2.9%) (the “Protection Trigger Rate”) for five (5) consecutive
business days (such period, the “Protection Trigger Event”), then and in such
event, Trustor shall, within thirty (30) days of the occurrence of the
Protection Trigger Event, enter into or cause the Liable Party to enter into an
Interest Rate


9
DEED OF TRUST

--------------------------------------------------------------------------------





Cap Agreement; the Trustor and/or the Liable Party under the Interest Rate Cap
Agreement are referred to herein individually or collectively as the “Rate
Protection Party”.
(i)    For the purposes of this Section 2.11, the term “LIBOR Rate” as used
herein shall mean the one month London interbank offered rate for deposits in
U.S. dollars rounded upwards to the nearest one one-hundredth (1/100th) of one
percent, if necessary, appearing on the display designated as Reuters Screen
LIBOR01 Page, or such other page as may replace LIBOR01 on that service (or such
other service as may be nominated as the information vendor by the British
Bankers’ Association (“BBA”), or successor administrator to the BBA, for the
purpose of displaying British Bankers' Association, or successor
administrator’s, interest settlement rates for U.S. dollar deposits as the
composite offered rate for London interbank deposits). If the aforementioned
sources of the LIBOR Rate are no longer available, then the term “LIBOR Rate”
shall mean the one month London interbank offered rate for deposits in U.S.
dollars rounded upwards, if necessary, to the nearest one one-hundredth
(1/100th) of one percent as shown on the appropriate Bloomberg Financial Markets
Services Screen or any successor index on such service under the heading “USD”.
In the event the LIBOR Rate is no longer available, it shall be replaced by the
nearest equivalent or replacement benchmark rate as reasonably determined by
Holder in its sole discretion.
(b)    If the Protection Trigger Event occurs during the initial term of the
Loan, the Interest Rate Cap Agreement shall have a LIBOR strike rate of three
and nine tenths percent (3.9%) or less, which shall protect against an increase
in interest rates which would cause the Annual Interest Rate (as hereinafter
defined below) to exceed six and five one hundredths percent (6.05%) per annum
(i.e., a LIBOR strike rate of three and nine tenths percent (3.9%) plus the
Spread (as hereinafter defined below) of two and fifteen one hundredths percent
(2.15%).
(i)    For the purpose of this Section 2.11, the term “Annual Interest Rate”
shall mean and refer to an interest rate equal to the sum of (i) the Spread and
(ii) the LIBOR Rate as of approximately 11:00 a.m. London Time on the second
Business Day prior to each of the Rate Reset Dates (as defined in Section 1(a)
of the Note).
(ii)    For the purpose of this Section 2.11, the term “Spread” shall mean a
rate per annum equal to the sum of 215 basis points (2.15%) over the LIBOR Rate.
(c)    The Interest Rate Cap Agreement (1) shall be in form reasonably
acceptable to Beneficiary, (2) shall be with a counterparty reasonably
acceptable to Beneficiary and which counterparty shall have a credit rating of
“A2” or better by Moody’s Investors Service, Inc., and “A” or better by Standard
and Poor’s Rating Group, (3) shall direct such acceptable counterparty to
deposit any and all payments due under the Interest Rate Cap Agreement directly
into an account designated by Beneficiary (including with its servicer) so long
as any portion of the Loan remains outstanding, provided however, for purposes
of this requirement, the Loan shall be deemed to be remaining outstanding if the
Property is transferred to Beneficiary (or its nominee or designee) by judicial
foreclosure or non-judicial foreclosure or by deed-in-lieu thereof, (4) shall be
for a term equal to the remaining initial term of the Loan (or


10
DEED OF TRUST

--------------------------------------------------------------------------------





remaining extension term if Trustor has exercised either or both of the
Extension Options (as defined in Section 14 of the Note), in accordance with the
terms of Section 14 of the Note), and (5) shall have an initial notional amount
equal to the then principal balance of the Loan.
(d)    The Rate Protection Party shall comply with all of its obligations under
the Interest Rate Cap Agreement. All amounts paid by the counterparty under the
Interest Rate Cap Agreement to the Rate Protection Party or Beneficiary shall be
deposited immediately into such account as shall be designated by Beneficiary
which, so long as there is no event of default, such deposited amount may be
used by Trustor to make payments under the Loan Documents. The Interest Rate Cap
Agreement and the aforesaid account designated by Beneficiary shall be deemed to
be part of the “Property”. Rate Protection Party shall take all actions
reasonably required by Beneficiary to enforce Beneficiary’s rights under the
Interest Rate Cap Agreement in the event of a default by the counterparty and
shall not waive, amend or otherwise modify any of its rights thereunder.
(e)    In the event of a downgrade, withdrawal or qualification of the rating of
the counterparty to any Interest Rate Cap Agreement below a rating of “A3” by
Moody’s Investors Service, Inc., or “A-” by Standard & Poor’s Ratings Group,
then within fifteen (15) business days after written notice from Beneficiary,
Rate Protection Party shall (x) replace the Interest Rate Cap Agreement with a
replacement Interest Rate Cap Agreement with a counterparty reasonably
acceptable to Beneficiary, (y) cause the counterparty to post cash collateral in
an amount and manner reasonably acceptable to Beneficiary securing the
counterparty’s obligations under the Interest Rate Cap Agreement, or (z) cause
the counterparty to deliver a guaranty reasonably acceptable to Beneficiary
guaranteeing the counterparty’s obligations under the Interest Rate Cap
Agreement.
(f)    In the event that Rate Protection Party fails to purchase, deliver and/or
maintain the Interest Rate Cap Agreement or any replacement thereof within
thirty (30) days after receipt of written notice of such failure, Beneficiary
may (in addition to exercising any of its other rights and remedies under this
Deed of Trust) purchase such Interest Rate Cap Agreement or any replacement
thereof and the costs incurred by Beneficiary in purchasing and maintaining the
same shall be paid by Trustor with interest thereon at the Default Rate (as
defined in the Note) from the date such cost was incurred by Beneficiary until
such cost is paid by Trustor to Beneficiary.
(g)    In each instance prior to assigning an Interest Rate Cap Agreement,
Trustor shall cause the Rate Protection Party to provide a copy of its bid
package or the executed Interest Rate Cap Agreement to Beneficiary for
Beneficiary’s review and approval (not to be unreasonably withheld, conditioned
or delayed) for conformity with the requirements set forth herein.
(h)    In connection with the Interest Rate Cap Agreement, Rate Protection Party
shall obtain and deliver to Beneficiary an opinion of counsel for the
counterparty (upon which Beneficiary and its successors and assigns may rely) in
form, scope and substance reasonably acceptable to Beneficiary regarding the
authorization of the counterparty, the legality, validity,


11
DEED OF TRUST

--------------------------------------------------------------------------------





and binding effect of the Interest Rate Cap Agreement, and such other matters as
Beneficiary shall reasonably require (“Counterparty Opinion”).
(i)    In connection with assigning an Interest Rate Cap Agreement, the
applicable Rate Protection Party shall execute and deliver to Beneficiary an
assignment of the Interest Rate Cap Agreement (“Assignment of Interest Rate Cap
Agreement”) in the form attached hereto as Exhibit B. The Assignment of Interest
Rate Cap Agreement shall collaterally assign to Beneficiary all of its right,
title and interest to receive any and all payments under the Interest Rate Cap
Agreement (but such assignment shall exclude any and all obligations thereunder
including, without limitation, payments (if any) to the counterparty). The
applicable Rate Protection Party shall deliver to Beneficiary a counterpart of
the Interest Rate Cap Agreement executed by the counterparty which shall by its
terms authorize such assignment to Beneficiary and require that payments be
deposited directly into an account as shall be designated by Beneficiary.
(j)    In the event of a Protection Trigger Event, the Rate Protection Party
shall deliver to Beneficiary a copy of the Interest Rate Cap Agreement executed
by the counterparty, an executed Assignment of Interest Rate Cap Agreement which
shall include an executed consent of the counterparty to the assignment to
Beneficiary, and the Counterparty Opinion, within thirty (30) days following
written notice from Beneficiary to Trustor regarding the occurrence of the
Protection Trigger Event, time expressly being of the essence.
(k)    The obligation to purchase and maintain the Interest Rate Cap Agreement
and any replacement thereof shall be fully recourse to the Trustor and Liable
Party.
ARTICLE 3
INSURANCE
3.1    REQUIRED INSURANCE AND TERMS OF INSURANCE POLICIES.
(a)    During the term of this Deed of Trust, Trustor at its sole cost and
expense must provide insurance policies and certificates of insurance for the
types of insurance described below, all of which must be satisfactory to
Beneficiary as to form of policy, amounts, deductibles, sublimits, types of
coverage, exclusions and the companies underwriting these coverages. In no event
shall such policies be terminated or otherwise allowed to lapse. Trustor shall
be responsible for its own deductibles. Trustor shall also pay for any
insurance, or any increase of policy limits, not described in this Deed of Trust
which Trustor requires for its own protection or for compliance with government
statutes. Trustor’s insurance shall be primary and without contribution from any
insurance procured by Beneficiary including, without limitation, any insurance
obtained by Beneficiary pursuant to Section 3.1(d).
Policies of insurance shall be delivered to Beneficiary in accordance with the
following requirements:


12
DEED OF TRUST

--------------------------------------------------------------------------------





(i)    Property insurance on the Improvements and the Personal Property insuring
against any peril now or hereafter included within the classification “All Risk”
or “Special Perils,” in each case (A) in an amount equal to one hundred percent
(100%) of the “Full Replacement Cost” (as hereinafter defined) of the
Improvements and Personal Property with a waiver of depreciation and with a
Replacement Cost Endorsement; (B) containing an agreed amount endorsement with
respect to the Improvements and Personal Property waiving all co-insurance
provisions; (C) providing for no deductible in excess of $250,000.00; (D)
containing no margin clause unless approved by Beneficiary, and (E) containing
Ordinance or Law Coverage, Operation of Building Laws, Demolition Costs and
Increased Cost of Construction in an amount reasonably required by Beneficiary
or if any of the Improvements or the use of the Property constitute
non-conforming structures then in the amount of one hundred percent (100%) of
the Full Replacement Cost. The Full Replacement Cost shall be determined from
time to time by an appraiser or contractor designated and paid by Trustor and
approved by Beneficiary (which approval shall not be unreasonably withheld or
delayed) or by an engineer or appraiser in the regular employ of the insurer.
The “Full Replacement Cost” for purposes of this Article 3 shall mean the
estimated total cost of construction required to replace the Improvements with a
substitute of like utility, and using modern materials and current standards,
design and layout. For purposes of calculating Full Replacement Cost direct
(hard) costs shall include, without limitation, labor, materials, supervision
and contractor’s profit and overhead and indirect (soft) costs shall include,
without limitation, fees for architect’s plans and specifications, construction
financing costs, permits, sales taxes, insurance and other costs included in the
Marshall Valuation Service published by Marshall & Swifts.
(ii)    Commercial General Liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined single limit of not less than the amount set forth in the Defined
Terms; (B) to continue at not less than this limit until required to be changed
by Beneficiary in writing by reason of changed economic conditions making such
protection inadequate; and (C) to cover at least the following hazards: (a)
premises and operations; (b) products and completed operations on an “if any”
basis; (c) independent contractors; (d) blanket contractual liability for all
contracts to the extent the same are available; and (e) contractual liability
covering the indemnities contained in this Deed of Trust to the extent
available. The required limit may be satisfied through a combination of Primary
and Excess Liability policies.
(iii)    Business Income insurance in an amount sufficient to prevent Trustor
from becoming a co-insurer within the terms of the applicable policies, and
sufficient to recover twenty-four (24) months’ “Business Income” (as hereinafter
defined) and with an Extended Period of Indemnity (“EPI”) of twelve (12) months.
The amount of such insurance shall be increased from time to time during the
term of this Deed of Trust as and when new Leases and renewal Leases are entered
into and rents payable increase or the annual estimate of gross income from
occupancy of the Property increases to reflect such rental increases. “Business
Income” shall mean the sum of (A) the total anticipated gross income from
occupancy of the Property, (B) the amount of all charges (such as, but not
limited to, operating expenses, insurance premiums and taxes) which are the
obligation of tenants or occupants to Trustor, (C)


13
DEED OF TRUST

--------------------------------------------------------------------------------





the fair market rental value of any portion of the Property which is occupied by
Trustor, and (D) any other amounts payable to Trustor or to any affiliate of
Trustor pursuant to Leases.
(iv)    If Beneficiary determines at any time that any part of the Property is
located in an area identified on a Flood Hazard Boundary Map or Flood Insurance
Rate Map issued by the Federal Emergency Management Agency as having special
flood hazards and flood insurance has been made available, Trustor will maintain
a flood insurance policy meeting the requirements of the current guidelines of
the Federal Insurance Administration with a generally acceptable insurance
carrier, in an amount not less than the maximum amount of insurance which is
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994, as
amended. In addition Difference in Conditions (DIC) insurance and/or excess
insurance from and against all losses, damages, costs, expenses, claims and
liabilities related to or arising from acts of flood, of such types, in such
amounts, with such deductibles, issued by such companies, and on such forms of
insurance policies as required by Beneficiary, if Beneficiary determines at any
time that any part of the Property is located in Flood Zone A or V.
(v)    During the period of any construction, renovation or alteration of the
Improvements, and only if the Property insurance (as described in Section
3.1(a)(i) above) form does not otherwise provide coverage, a so-called
“Builder’s All Risk” insurance policy in non-reporting form for any Improvements
under construction, renovation or alteration including, without limitation, for
demolition and increased cost of construction or renovation, in an amount
approved by Beneficiary (which approval shall not be unreasonably withheld or
delayed), including an Occupancy endorsement and Workers’ Compensation Insurance
covering all persons engaged in the construction, renovation or alteration in an
amount at least equal to the minimum required by statutory limits of the State.
(vi)    Workers’ Compensation insurance, subject to the statutory limits of the
State, and employer’s liability insurance with a limit of at least $1,000,000.00
per accident and per disease per employee, and $1,000,000.00 for disease in the
aggregate in respect of any work or operations on or about the Property, or in
connection with the Property or its operations (if applicable).
(vii)    Boiler & Machinery, or Equipment Breakdown Coverage, insurance covering
the major components of the central heating, air conditioning and ventilating
systems, boilers, other pressure vessels, high pressure piping and machinery,
elevators and escalators, if any, and other similar equipment installed in the
Improvements, in an amount equal to one hundred percent (100%) of the full
replacement cost of all equipment installed in, on or at the Improvements. These
policies shall insure against physical damage to and loss of occupancy and use
of the Improvements arising out of an accident or breakdown.
(viii)    Insurance from and against all losses, damages, costs, expenses,
claims and liabilities related to or arising from acts of terrorism, of such
types, in such amounts, with such deductibles, issued by such companies, and on
such forms of insurance policies as required by Beneficiary.


14
DEED OF TRUST

--------------------------------------------------------------------------------





(ix)    Business Automobile Insurance with a combined single limit of not less
than $1,000,000.00 per occurrence for bodily injury and property damage arising
out of the use of owned, non-owned, hired and/or leased automotive equipment
when such equipment is operated by Trustor, Trustor’s employees or Trustor’s
agents in connection with the Property.
(x)    Windstorm coverage (including coverage for Named Storms if the Property
is in a Tier 1 county) in an amount equal to the Full Replacement Cost, plus an
amount equal to the business income insurance and EPI contemplated in Subsection
(a)(iii) of this Section 3.1 and on terms consistent with the commercial
property insurance policy required under Subsection (a)(i) of this Section 3.1,
provided, however, that the deductible for windstorm coverage shall not exceed
the greater of (i) $250,000.00 or (ii) five percent (5%) of the Full Replacement
Cost.
(xi)    Insurance from or against all losses, damages, costs, expenses, claims
and liabilities related to or arising from earthquake, provided such insurance
is commercially available. Earthquake limits must equal one hundred percent
(100%) of the Full Replacement Cost times Probable Maximum Loss (defined as the
Scenario Upper Loss) for a 475-year return period, on such form of insurance
policy as required by Beneficiary, and provided that the deductible for
earthquake coverage shall not exceed the greater of (i) $250,000.00 or (ii) five
percent (5%) of the Full Replacement Cost.
(xii)    Environmental Liability Insurance insuring against third party bodily
injury and property damage resulting from contamination of the Property by
Hazardous Materials, including contamination by Hazardous Materials migrating
from adjacent or nearby properties, with a limit of not less than $5,000,000.00
per occurrence and $25,000,000.00 in the aggregate (the “Environmental Policy”).
Any replacement, renewal, amendment, and/or modification of the Environmental
Policy which is not on similar or better terms and conditions than the
then-current policy shall be subject to Beneficiary’s prior written approval, in
its sole and absolute discretion.
(xiii)    Such other insurance (A) as may from time to time be required by
Beneficiary to replace coverage against any hazard, which as of the date hereof
is insured against under any of the insurance policies described in Subsections
(a)(i) through (a)(xii) of this Section 3.1, and (B) as may from time to time be
reasonably required by Beneficiary against other insurable hazards, including,
but not limited to, vandalism, environmental, sinkhole and mine subsidence,
provided that any such insurance required by Beneficiary under this subsection
is commercially available.
(b)    Beneficiary’s interest must be clearly stated by endorsement in the
insurance policies described in this Section 3.1 as follows:
(i)    The policies of insurance referenced in Subsections (a)(i), (a)(iii),
(a)(iv), (a)(v), (a)(vii), (a)(viii), (a)(x), (a)(xi), and (a)(xii) of this
Section 3.1 shall identify Beneficiary under the New York Standard Mortgagee
Clause (non-contributory) endorsement or its equivalent form.


15
DEED OF TRUST

--------------------------------------------------------------------------------





(ii)    The insurance policies referenced in Subsections (a)(ii), (a)(viii),
(a)(ix), and (a)(xii) of this Section 3.1 shall name Beneficiary as an
additional insured.
(iii)    All of the policies referred to in Section 3.1 shall provide for at
least thirty (30) days’ written notice to Beneficiary in the event of policy
cancellation and/or material change.
(c)    All the insurance companies must be authorized to do business in New York
State and the State and be approved by Beneficiary (which approval shall not be
unreasonably withheld or delayed). The insurance companies must have a company
rating of “Excellent” or better and a financial class of X or better, each as
determined by A.M. Best Company, Inc., and a claims paying ability of BBB or
better according to Standard & Poors. So called “Cut-through” endorsements shall
not be permitted. If there are any Securities (as defined in Section 12.1(a))
issued with respect to the Loan which have been assigned a rating by a credit
rating agency approved by Beneficiary (a “Rating Agency”), the insurance company
shall have a claims paying ability rating by such Rating Agency equal to or
greater than the rating of the highest class of the Securities. Trustor shall
deliver evidence satisfactory to Beneficiary of payment of premiums due under
the insurance policies no later than five (5) days before the dates upon which
any insurance premiums would become delinquent.
(d)    Certified copies of the policies, and any endorsements, shall be made
available for inspection by Beneficiary upon request. If Trustor fails to obtain
or maintain insurance policies and coverages as required by this Section 3.1
(“Required Insurance”) then Beneficiary shall have the right but shall not have
the obligation immediately, to procure any Required Insurance at Trustor’s cost.
(e)    Trustor shall be required during the term of the Loan to continue to
provide Beneficiary with original renewal policies or replacements of the
insurance policies referenced in Section 3.1(a). Beneficiary may accept
Certificates of Insurance, if satisfactory to Beneficiary, evidencing insurance
policies referenced in Subsections (a)(ii), (a)(iv), and (a)(vi) of this Section
3.1 instead of requiring the actual policies. Beneficiary shall be provided with
renewal Certificates of Insurance, or binders, not less than five (5) days prior
to each expiration. The failure of Trustor to maintain the insurance required
under this Article 3 shall not constitute a waiver of Trustor’s obligation to
fulfill these requirements.
(f)    All binders, policies, endorsements, certificates, and cancellation
notices are to be sent to the Beneficiary’s Address for Insurance Notification
as set forth in the Defined Terms until changed by notice from Beneficiary.
(g)    If any policy referred to in this Section 3.1 is written on a blanket
basis, a list of locations and their insurable values shall be provided, as
required by Beneficiary upon written request. If the Property is located in an
area for potential catastrophic loss Trustor, upon request, shall provide
Beneficiary with a Natural Hazard Loss Analysis Report on an annual basis. This
report is to be completed by a recognized risk modeling company (e.g. RMS, EQE,
AIR) approved by Beneficiary.  Notwithstanding the foregoing, if locations and
values in the


16
DEED OF TRUST

--------------------------------------------------------------------------------





same geographic area of the Property which are covered under the same blanket
policy as the Property do not significantly change (as determined by
Beneficiary), then the list of locations and insurable values will be
sufficient.
3.2    ADJUSTMENT OF CLAIMS. Trustor hereby authorizes and empowers Beneficiary
to settle, adjust or compromise any claims for damage to, or loss or destruction
of, all or a portion of the Property, to the extent such claims exceed
$250,000.00, regardless of whether there are Insurance Proceeds available or
whether any such Insurance Proceeds are sufficient in amount to fully compensate
for such damage, loss or destruction.
3.3    ASSIGNMENT TO BENEFICIARY. To the extent the insurance requirements in
this Article 3 are satisfied using a stand-alone policy(ies) covering only the
Property, then in the event of the foreclosure of this Deed of Trust or other
transfer of the title to the Property in extinguishment of the Secured
Indebtedness, all right, title and interest of Trustor in and to such insurance
policy(ies), or premiums or payments in satisfaction of claims or any other
rights under these insurance policy(ies) shall pass to the transferee of the
Property. Notwithstanding the foregoing to the extent the insurance requirements
in this Article 3 are satisfied using a blanket policy, then in the event of the
foreclosure of this Deed of Trust or other transfer of the title to the Property
in extinguishment of the Secured Indebtedness, all right, title and interest of
Beneficiary in and to any premiums or payments in satisfaction of claims or any
other rights under such insurance policy(ies) relating to the Property shall
pass to the transferee of the Property.
3.4    INSURANCE WARNING. WARNING: UNLESS YOU PROVIDE US WITH EVIDENCE OF THE
INSURANCE COVERAGE AS REQUIRED BY OUR CONTRACT OR LOAN AGREEMENT, WE MAY
PURCHASE INSURANCE AT YOUR EXPENSE TO PROTECT OUR INTEREST. THIS INSURANCE MAY,
BUT NEED NOT, ALSO PROTECT YOUR INTEREST. IF THE COLLATERAL BECOMES DAMAGED, THE
COVERAGE WE PURCHASE MAY NOT PAY ANY CLAIM YOU MAKE OR ANY CLAIM MADE AGAINST
YOU. YOU MAY LATER CANCEL THIS COVERAGE BY PROVIDING EVIDENCE THAT YOU HAVE
OBTAINED PROPERTY COVERAGE ELSEWHERE.
YOU ARE RESPONSIBLE FOR THE COST OF ANY INSURANCE PURCHASED BY US. THE COST OF
THIS INSURANCE MAY BE ADDED TO YOUR CONTRACT OR LOAN BALANCE. IF THE COST IS
ADDED TO YOUR CONTRACT OR LOAN BALANCE, THE INTEREST RATE ON THE UNDERLYING
CONTRACT OR LOAN WILL APPLY TO THIS ADDED AMOUNT. THE EFFECTIVE DATE OF COVERAGE
MAY BE THE DATE YOUR PRIOR COVERAGE LAPSED OR THE DATE YOU FAILED TO PROVIDE
PROOF OF COVERAGE.
THE COVERAGE WE PURCHASE MAY BE CONSIDERABLY MORE EXPENSIVE THAN INSURANCE YOU
CAN OBTAIN ON YOUR OWN AND MAY NOT SATISFY ANY NEED FOR PROPERTY DAMAGE COVERAGE
OR ANY MANDATORY LIABILITY INSURANCE REQUIREMENTS IMPOSED BY APPLICABLE LAW.
(Each reference to “you” and “your” shall refer to Trustor and each reference to
“us” and “we” shall refer to Beneficiary.)


17
DEED OF TRUST

--------------------------------------------------------------------------------





ARTICLE 4
BOOKS, RECORDS AND ACCOUNTS
4.1    BOOKS AND RECORDS. Trustor shall keep adequate books and records of
account in accordance with generally accepted accounting principles (“GAAP”), or
in accordance with other methods acceptable to Beneficiary in its sole
discretion, consistently applied and furnish to Beneficiary:
(a)    Quarterly certified rent rolls signed and dated by Trustor, detailing the
names of all tenants of the Improvements, the portion of Improvements occupied
by each tenant, the base rent and any other charges payable under each Lease (as
defined in Section 5.2) and the term of each Lease, including the expiration
date, and any other information as is reasonably required by Beneficiary, within
forty-five (45) days after the end of each fiscal quarter;
(b)    A quarterly operating statement of the Property and year to date
operating statements detailing the total revenues received, total expenses
incurred, total cost of all capital improvements, total debt service and total
cash flow, to be prepared by Trustor and certified by Trustor in a form
reasonably acceptable to Beneficiary, and if available, any quarterly operating
statement prepared by an independent certified public accountant, within
forty-five (45) days after the close of each fiscal quarter of Trustor;
(c)    Unaudited annual financial statements of Trustor in the form required by
Beneficiary, prepared and certified by Trustor to be true and correct within
ninety (90) days after the close of each fiscal year of Trustor;
(d)    Unaudited financial statements for Liable Party prepared by an authorized
representative approved by Beneficiary and certified by Liable Party to be true
and correct, within one hundred twenty (120) days after the close of each fiscal
year of Liable Party; provided, however, that in the event that audited
financial statements for Liable Party are prepared by an independent certified
public accountant, Trustor shall promptly deliver Beneficiary a copy of said
audited financial statements of Liable Party;
(e)    An annual operating budget presented on a monthly basis consistent with
the annual operating statement described above for the Property including cash
flow projections for the upcoming one (1) year period and all proposed capital
replacements and improvements at least fifteen (15) days prior to the start of
each calendar year; and
(f)    An annual ARGUS © valuation file, or its equivalent, in electronic form
which includes, without limitation, a then current rent roll, all income of the
Property and all Property expenses within ninety (90) days after the close of
each fiscal year of Trustor.
4.2    PROPERTY REPORTS. Upon request from Beneficiary or its representatives
and designees, Trustor shall furnish in a timely manner to Beneficiary:
(a)    A property management report for the Property, showing the number of
inquiries made and/or rental applications received from tenants or prospective
tenants and


18
DEED OF TRUST

--------------------------------------------------------------------------------





deposits received from tenants and any other information reasonably requested by
Beneficiary, in reasonable detail and certified by Trustor (or an officer,
general partner, member or principal of Trustor if Trustor is not an individual)
to its best knowledge to be true and complete in all material respects, but no
more frequently than quarterly; and
(b)    An accounting of all security deposits held in connection with any Lease
of any part of the Property, including the name and identification number of the
accounts in which such security deposits are held, the name and address of the
financial institutions in which such security deposits are held and the name of
the person to contact at such financial institution, along with any authority or
release necessary for Beneficiary to obtain information regarding such accounts
directly from such financial institutions.
4.3    ADDITIONAL MATTERS.
(a)    Trustor shall furnish Beneficiary with such other additional financial or
management information regarding Trustor and Liable Party (including State and
Federal tax returns) as may, from time to time, be reasonably required by
Beneficiary or any Rating Agency in form and substance reasonably satisfactory
to Beneficiary or the Rating Agency.
(b)    Trustor shall furnish Beneficiary and its agents convenient facilities
for the examination and audit of any such books and records.
(c)    Beneficiary and its representatives shall have the right upon prior
written notice to examine and audit the records, books, management and other
papers of Trustor or Liable Party, or of any guarantor or indemnitor which
reflect upon their financial condition and/or the income, expenses and
operations of the Property, at the Property or at any office regularly
maintained by Trustor, its affiliates or any guarantor or indemnitor where the
books and records are located. Beneficiary shall have the right upon written
notice to make copies and extracts from the foregoing records and other papers.
To the extent that Trustor’s or any guarantor’s financial statements are
consolidated with those of a constituent partner, member or affiliate,
Beneficiary shall have the right upon prior written notice to examine and audit
the records, books, management and other papers of such constituent partner,
member or affiliate which reflect upon Trustor’s or any guarantor’s financial
condition and/or the income, expenses and operations of the Property.
(d)    Notwithstanding the foregoing provisions of this Section 4.3, except for
non-public information relating to the financial condition of Liable Party, such
as a balance sheet and/or an income statement, Beneficiary shall not be entitled
under this Section 4.3 to receive, examine or audit any non-public information
relating to Liable Party unless Beneficiary agrees to enter into a commercially
reasonable and mutually agreeable confidentiality agreement with respect to such
non-public information.


19
DEED OF TRUST

--------------------------------------------------------------------------------





ARTICLE 5
LEASES AND OTHER AGREEMENTS AFFECTING THE PROPERTY
5.1    TRUSTOR’S REPRESENTATIONS AND WARRANTIES. Trustor represents and warrants
to Beneficiary that except as otherwise disclosed to Beneficiary in writing, to
the best knowledge of Trustor:
(a)    There are no leases or occupancy agreements affecting the Property except
those leases and amendments described on Exhibit A to that certain Certification
of Borrower and Liable Party dated as of the Execution Date, executed by Trustor
and Liable Party for the benefit of Beneficiary, and Trustor has delivered to
Beneficiary true, correct and complete copies of all leases, including
amendments (collectively, “Existing Leases”) and all guaranties and amendments
of guaranties given in connection with the Existing Leases (the “Lease
Guaranties”).
(b)    There are no defaults by Trustor under the Existing Leases and Lease
Guaranties and there are no defaults by any tenants under the Existing Leases or
any guarantors under the Lease Guaranties. The Existing Leases and the Lease
Guaranties are in full force and effect.
(c)    None of the tenants now occupying ten percent (10%) or more of the
Property (individually or in the aggregate) or having a current lease affecting
ten percent (10%) or more of the Property (individually or in the aggregate) is
the subject of any bankruptcy, reorganization or insolvency proceeding or any
other debtor-creditor proceeding.
(d)    No Existing Leases may be amended, terminated or canceled unilaterally by
a tenant and no tenant may be released from its obligations, except in the event
of (i) material damage to, or destruction of, the Property or (ii) condemnation.
5.2    ASSIGNMENT OF LEASES. In order to further secure payment of the Secured
Indebtedness and the performance of Trustor’s obligations under the Loan
Documents, Trustor absolutely, presently and unconditionally grants, assigns and
transfers to Beneficiary all of Trustor’s right, title, interest and estate in,
to and under (i) all of the Existing Leases and Lease Guaranties affecting the
Property and (ii) all of the future leases, lease amendments, guaranties and
amendments of guaranties and (iii) the Rents and Profits. Trustor acknowledges
that it is permitted to collect the Rents and Profits pursuant to a revocable
license unless and until an Event of Default occurs and is continuing. The
Existing Leases and Lease Guaranties and all future leases, lease amendments,
guaranties and amendments of guaranties are collectively referred to as the
“Leases.”
5.3    PERFORMANCE OF OBLIGATIONS.
(a)    Trustor shall perform all obligations under any and all Leases,
including, without limitation, the obligation to pay any and all tenant
improvement allowances, abatements, inducements or other concessions due to
tenants under the Leases.


20
DEED OF TRUST

--------------------------------------------------------------------------------





(b)    Trustor agrees to furnish Beneficiary executed copies of all future
Leases. Trustor shall comply with the provisions of Section 3 of the Assignment
of Leases. If any of the acts described in Section 3 of the Assignment of Leases
are done without the written consent of Beneficiary, at the option of
Beneficiary, they shall be of no force or effect and shall constitute a default
under this Deed of Trust.
5.4    SUBORDINATE LEASES. Each future Lease affecting the Property shall be
absolutely subordinate to the lien of this Deed of Trust and Trustor shall use
commercially reasonable efforts to include in each future Lease a provision or
provisions, satisfactory to Beneficiary, to the effect that (i) in the event of
the judicial or non-judicial foreclosure of the Property, at the election of the
acquiring foreclosure purchaser, the particular Lease shall not be terminated
and the tenant shall attorn to the purchaser and (ii) if requested to do so, the
tenant shall agree to enter into a new Lease for the balance of the term upon
the same terms and conditions. Trustor shall notify Beneficiary in writing of
any future Leases that do not include the foregoing provisions. If Beneficiary
requests, Trustor shall use commercially reasonable efforts to cause a tenant or
tenants to enter into subordination and attornment agreements or nondisturbance
agreements with Beneficiary on forms which have been approved by Beneficiary.
Upon written request from Trustor, Beneficiary shall provide a nondisturbance
agreement, in the form previously approved by Trustor and Beneficiary (the “Form
Nondisturbance Agreement”), with respect to any future Lease, provided that any
tenant to whom the Form Nondisturbance Agreement is to be provided shall deliver
to Beneficiary such information and documentation, acceptable to Beneficiary,
confirming that neither the tenant, nor any guarantor of the tenant’s
obligations under the Lease, nor any person that directly or indirectly (1)
controls the tenant or any such guarantor or (2) has an ownership interest in
the tenant or such guarantor of twenty-five percent (25%) or more (but excluding
from the foregoing any Regulated Entities and members or stockholders of any
Regulated Entities), appears on a list of individuals and/or entities for which
transactions are prohibited by the United States Treasury Office of Foreign
Assets Control or any similar list maintained by any other governmental
authority, with respect to which entering into transactions with such a person
or entity would violate the U.S. Patriot Act or regulations or any Presidential
Executive Order or any other similar applicable law, ordinance, order, rule or
regulation. For any Lease entered in accordance with the Leasing Guidelines (as
defined in the Side Letter) and which does not require any changes to the Form
Nondisturbance Agreement, a fee of $1,000 shall be paid to Beneficiary; and with
respect to any Lease requiring Beneficiary’s approval or requiring changes to
the Form Nondisturbance Agreement, a fee of $3,000 shall be paid to Beneficiary
and if Beneficiary elects to retain special counsel the fees of special counsel
must be paid by Trustor.
5.5    LEASING COMMISSIONS. Trustor covenants and agrees that all future
contracts and agreements relating to the Property requiring the payment of
leasing commissions, management fees or other similar compensation shall (i)
provide that the obligation will not be enforceable against Beneficiary and (ii)
be subordinate to the lien of this Deed of Trust. Beneficiary will be provided
evidence of Trustor’s compliance with this Section upon written request.


21
DEED OF TRUST

--------------------------------------------------------------------------------





5.6    LEASING CONSENTS. With regard to any Lease requiring Beneficiary’s
approval under this Article 5, each request for the approval of such Lease shall
be in writing and shall be delivered to Beneficiary by registered or certified
mail (return receipt requested) or overnight delivery service (which provides
return receipts) and such written request must be accompanied by (a) the
proposed final draft of the Lease (the “Final Lease Draft”), together with (b) a
redline of the proposed Final Lease Draft as compared against the standard form
of lease approved by Lender in writing in accordance with the Leasing Guidelines
(as defined in the Side Letter), and (c) such request shall include the
following statement on the first page in all capital letters and boldface type:
“YOUR FAILURE TO RESPOND TO BORROWER’S REQUEST FOR FINAL APPROVAL OF THE MATTER
DESCRIBED HEREIN RELATING TO A LEASE AT 401-421 SW 6TH AVENUE, PORTLAND, OREGON,
LOAN NUMBER 702828, AS SET FORTH HEREIN WITHIN FIVE (5) BUSINESS DAYS SHALL BE
DEEMED TO CONSTITUTE BENEFICIARY’S APPROVAL OF SUCH REQUEST.” If Beneficiary
shall not have delivered a notice of approval or disapproval to Trustor within
such five (5) business days after receipt by Beneficiary of said request and all
other information required herein, Beneficiary shall be deemed to have approved
such Lease. In the event substantive changes materially affecting landlord
and/or Beneficiary’s position as landlord or potential landlord under the Lease
are made to the proposed Final Lease Draft after the date such draft was
delivered and approved by Beneficiary, Trustor shall deliver, for Beneficiary’s
approval a copy of the latest proposed lease draft together with a redline to
the version last viewed and approved by Beneficiary, and such process for
approval outlined in this Section 5.6 shall be followed for each such approval.
A final signed version of any Lease shall be delivered to Beneficiary within a
reasonable time after such execution.
ARTICLE 6
ENVIRONMENTAL HAZARDS
6.1    REPRESENTATIONS AND WARRANTIES. Trustor hereby represents, warrants,
covenants and agrees to and with Beneficiary that (i) based on Trustor’s
knowledge and the Environmental Report (as defined in the Unsecured Indemnity
Agreement), and except as otherwise disclosed to Beneficiary on Exhibit B
attached to the Unsecured Indemnity Agreement, neither Trustor nor, to the best
of Trustor’s knowledge, any tenant, subtenant or occupant of the Property, has
at any time placed, suffered or permitted the presence of any Hazardous
Materials (as defined in Section 6.5) at, on, under, within or about the
Property except as expressly approved by Beneficiary in writing; (ii) all
operations or activities upon the Property, and any use or occupancy of the
Property by Trustor are presently and shall in the future be in compliance with
all Requirements of Environmental Laws (as defined in Section 6.6); (iii)
Trustor will use best efforts to assure that any tenant, subtenant or occupant
of the Property shall in the future be in compliance with all Requirements of
Environmental Laws; (iv) all operations or activities upon the Property are
presently and shall in the future be in compliance with all Requirements of
Environmental Laws; (v) Trustor does not know of, and has not received, any
written or oral notice or other communication from any person or entity
(including, without limitation, a governmental entity) relating to Hazardous
Materials or Remedial Work pertaining thereto, of possible liability of any
person or entity pursuant to any Requirements of Environmental Laws, other
environmental conditions in connection with the


22
DEED OF TRUST

--------------------------------------------------------------------------------





Property, or any actual administrative or judicial proceedings in connection
with any of the foregoing; (vi) Trustor shall not do or allow any tenant or
other user of the Property to do any act that materially increases the dangers
to human health or the environment, poses an unreasonable risk of harm to any
person or entity (whether on or off the Property), impairs or may impair the
value of the Property, is contrary to any requirement of any insurer,
constitutes a public or private nuisance, constitutes waste, or violates any
covenant, condition, agreement or easement applicable to the Property; and (vii)
Trustor has provided to Beneficiary, in writing, any and all information
relating to environmental conditions in, on, under or from the Property that is
known to Trustor and that is contained in Trustor’s files and records,
including, without limitation, any reports relating to Hazardous Materials in,
on, under or from the Property and/or to the environmental condition of the
Property.
6.2    REMEDIAL WORK. In the event any investigation or monitoring of site
conditions or any clean-up, containment, abatement, restoration, removal or
other investigative or remedial work (collectively, the “Remedial Work”) is
required under any Requirements of Environmental Laws, Trustor shall perform or
cause to be performed the Remedial Work in compliance with the applicable law,
regulation, order or agreement. All Remedial Work shall be performed by one or
more contractors, selected by Trustor and approved in advance in writing by
Beneficiary (which approval shall not be unreasonably withheld, conditioned or
delayed), and under the supervision of a consulting engineer, selected by
Trustor and approved in advance in writing by Beneficiary (which approval shall
not be unreasonably withheld, conditioned or delayed). All reasonable costs and
expenses of Remedial Work shall be paid by Trustor including, without
limitation, the charges of the contractor(s) and/or the consulting engineer, and
Beneficiary’s reasonable attorneys’, architects’ and/or consultants’ fees and
costs incurred in connection with monitoring or review of the Remedial Work. In
the event Trustor shall fail to timely commence, or cause to be commenced, or
fail to diligently and in good faith prosecute to completion, the Remedial Work,
Beneficiary may, but shall not be required to, cause such Remedial Work to be
performed, subject to the provisions of Sections 11.5 and 11.6.
6.3    ENVIRONMENTAL SITE ASSESSMENT. Beneficiary shall have the right, at any
time and from time to time, to undertake, at the expense of Trustor, an
environmental site assessment on the Property, including any testing that
Beneficiary may determine, in its reasonable discretion, is necessary or
desirable to ascertain the environmental condition of the Property and the
compliance of the Property with Requirements of Environmental Laws. Trustor
shall cooperate fully with Beneficiary and its consultants performing such
assessments and tests. If such environmental site assessment and testing
confirms the presence or existence of Hazardous Materials on, under or about the
Property, or any breach or violation of any Requirements of Environmental Laws
pertaining to Trustor or the Property, the cost of such environmental site
assessment and testing shall be borne solely by Trustor. If the environmental
site assessment and testing affirms that no Hazardous Materials are present or
exist on, under or about the Property, and that there are no breaches or
violations of any Requirements of Environmental Laws pertaining to Trustor and
the Property, the cost of such environmental site assessment and testing shall
be borne solely by Beneficiary.


23
DEED OF TRUST

--------------------------------------------------------------------------------





6.4    UNSECURED OBLIGATIONS. No amounts which may become owing by Trustor to
Beneficiary under this Article 6 or under any other provision of this Deed of
Trust as a result of a breach of or violation of this Article 6 shall be secured
by this Deed of Trust. The obligations shall continue in full force and effect
and any breach of this Article 6 shall, subject to the notice and cure
provisions in Section 11.1(b) below, constitute an Event of Default.
Notwithstanding the foregoing sentence, the obligations of the original named
Trustor only under this Article 6 shall terminate two (2) years following the
earliest to occur of (i) the full and indefeasible repayment of the Loan, or
(ii) reconveyance of this Deed of Trust and release of all other security
provided in connection with the Loan; provided that at the time of such
repayment of the Loan, such reconveyance of this Deed of Trust and release of
all other security, Trustor shall have (A) delivered to Beneficiary at the time
of such repayment, such reconveyance and release, or such transfer, and
Beneficiary shall have approved, in its sole and absolute discretion, a Phase I
environmental site assessment of the Property (an “ESA”), with respect to an
inspection of the Property conducted not more than six (6) months prior to the
date of such repayment, reconveyance and release, and (B) paid all costs and
expenses, including reasonable attorneys’ fees and costs, incurred by
Beneficiary in connection with such ESA and Beneficiary’s review thereof. The
lien of this Deed of Trust shall not secure (i) any obligations evidenced by or
arising under the Unsecured Indemnity Agreement (“Unsecured Obligations”), or
(ii) any other obligations to the extent that they are the same or have the same
effect as any of the Unsecured Obligations. The Unsecured Obligations shall
continue in full force, and any breach or default of any such obligations shall
constitute a breach or default under this Deed of Trust but the proceeds of any
foreclosure sale shall not be applied against Unsecured Obligations. Nothing in
this Section shall in any way limit or otherwise affect the right of Beneficiary
to obtain a judgment in accordance with applicable law for any deficiency in
recovery of all obligations that are secured by this Deed of Trust following
foreclosure, notwithstanding that the deficiency judgment may result from
diminution in the value of the Property by reason of any event or occurrence
pertaining to Hazardous Materials or any Requirements of Environmental Laws.
6.5    HAZARDOUS MATERIALS.
“Hazardous Materials” shall include without limitation:
(a)    Those substances included within the definitions of “hazardous
substances,” “hazardous materials,” “toxic substances,” or “solid waste” in the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Sections 9601 et seq., the Resource Conservation and Recovery
Act of 1976, 42 U.S.C. Sections 6901 et seq., and the Hazardous Materials
Transportation Act, 49 U.S.C. Section 1801 et seq., and in the regulations
promulgated pursuant to said laws;
(b)    Those substances listed in the United States Department of Transportation
Table (49 CFR 172.101 and amendments thereto) or by the Environmental Protection
Agency (or any successor agency) as hazardous substances (40 CFR Part 302 and
amendments thereto);


24
DEED OF TRUST

--------------------------------------------------------------------------------





(c)    Any material, waste or substance which is (A) petroleum, (B) asbestos,
(C) polychlorinated biphenyls, (D) designated as a “hazardous substance”
pursuant to Section 311 of the Clean Water Act, 33 U.S.C. Section 1251 et seq.
(33 U.S.C. Section 1321) or listed pursuant to Section 307 of the Clean Water
Act (33 U.S.C. Section 1317); (E) a chemical substance or mixture regulated
under the Toxic Substances Control Act of 1976, 15 U.S.C. Sections 2601 et seq.;
(F) flammable explosives; or (G) radioactive materials;
(d)    Any material, waste or substance which is included within any of the
following: those substances defined as “hazardous waste,” “hazardous materials,”
“hazardous substance,” “toxic substance,” “pollution,” or “wastes” in the Oregon
Hazardous Waste Management Law, ORS Ch. 466, the Oregon Hazardous Materials
Cleanup Laws, ORS Ch. 465, the Oregon Water Pollution Control Law, Ch. 468B and
the Oregon Air Pollution Control Law, ORS Ch. 468A and in the regulations
promulgated pursuant to such laws;
(e)    Such other substances, materials and wastes which are or become regulated
as hazardous or toxic under applicable local, state or federal law, or the
United States government, or which are classified as hazardous or toxic under
federal, state, or local laws or regulations.
Notwithstanding the foregoing, the term “Hazardous Materials” shall expressly
exclude pre-packaged supplies, cleaning materials and other janitorial and
maintenance supplies, paint and other hazardous materials of a type and in a
quantity readily available for purchase by the general public and normally
stored, maintained and used by owners and managers of properties of a type
similar to the Property and in compliance with the Requirements of Environmental
Laws.


6.6    REQUIREMENTS OF ENVIRONMENTAL LAWS. “Requirements of Environmental Laws”
means all requirements of environmental, ecological, health, or industrial
hygiene laws or regulations or rules of common law related to the Property,
including, without limitation, all requirements imposed by any environmental
permit, law, rule, order, or regulation of any federal, state, or local
executive, legislative, judicial, regulatory, or administrative agency, which
relate to (i) exposure to Hazardous Materials; (ii) pollution or protection of
the air, surface water, ground water, land; (iii) solid, gaseous, or liquid
waste generation, treatment, storage, disposal, or transportation; or
(iv) regulation of the manufacture, processing, distribution and commerce, use,
or storage of Hazardous Materials.
ARTICLE 7
CASUALTY, CONDEMNATION AND RESTORATION
7.1    TRUSTOR’S REPRESENTATIONS. Trustor represents and warrants as follows:
(a)    Except as expressly approved by Beneficiary in writing, no casualty or
damage to any part of the Property which would cost more than $50,000.00 to
restore or replace has occurred which has not been fully restored or replaced.


25
DEED OF TRUST

--------------------------------------------------------------------------------





(b)    No part of the Property has been taken in condemnation or other similar
proceeding or transferred in lieu of condemnation, nor has Trustor received
notice of any proposed condemnation or other similar proceeding affecting the
Property.
(c)    To the best of Trustor’s knowledge, there is no pending proceeding for
the total or partial condemnation of the Property.
7.2    RESTORATION.
(a)    Trustor shall give prompt written notice to Beneficiary of any casualty
to the Property, whether or not required to be insured against; provided,
however, that Trustor shall not be required to notify Beneficiary of any
casualty to the Property for which Trustor reasonably believes the cost of the
Restoration will not exceed $100,000.00. The notice shall describe the nature
and cause of the casualty and the extent of the damage to the Property. Trustor
covenants and agrees to commence and diligently pursue to completion the
Restoration.
(b)    Trustor assigns to Beneficiary all Insurance Proceeds which Trustor is
entitled to receive in connection with a casualty whether or not such insurance
is required under this Deed of Trust. In the event of any damage to or
destruction of the Property, and provided (1) an Event of Default does not
currently exist, and (2) Beneficiary has determined that (i) there has not been
an Impairment of the Security (as defined in Section 7.2(c)), and (ii) the
repair, restoration and rebuilding of any portion of the Property that has been
partially damaged or destroyed (the “Restoration”) can be accomplished in full
compliance with all Requirements to the same condition, character and general
utility as nearly as possible to that existing prior to the casualty and at
least equal in value as that existing prior to the casualty, then the Net
Insurance Proceeds shall be applied to the cost of Restoration in accordance
with the terms of this Article. Beneficiary shall hold and disburse the
Insurance Proceeds less the cost, if any, to Beneficiary of recovering the
Insurance Proceeds including, without limitation, reasonable attorneys’ fees and
expenses, and adjusters’ fees (the “Net Insurance Proceeds”) to the Restoration.
Notwithstanding the foregoing, if the Net Insurance Proceeds do not exceed
$100,000.00, Beneficiary shall disburse the Net Insurance Proceeds to Trustor
upon receipt.
(c)    For the purpose of this Article, “Impairment of the Security” shall mean
any or all of the following: (i) any of the Leases covering more than 22,500
square feet existing immediately prior to the damage, destruction, condemnation
or casualty shall have been cancelled, or shall contain any exercisable right to
cancel as a result of the damage, destruction or casualty; (ii) the casualty or
damage occurs during the last year of the term of the Loan; or (iii) restoration
of the Property is estimated to require more than one year to complete from the
date of the occurrence.
(d)    If the Net Insurance Proceeds are to be used for the Restoration in
accordance with this Article, Trustor shall comply with Beneficiary’s
Requirements For Restoration as set forth in Section 7.4 below. Upon Trustor’s
satisfaction and completion of the Requirements for Restoration and upon
confirmation that there is no Event of Default then


26
DEED OF TRUST

--------------------------------------------------------------------------------





existing, Beneficiary shall pay any remaining Restoration Funds (as defined in
Section 7.4 below) then held by Beneficiary to Trustor.
(e)    In the event that the conditions for Restoration set forth in this
Section have not been met, Beneficiary may, at its option, apply the Net
Insurance Proceeds to the reduction of the Secured Indebtedness in such order as
Beneficiary may determine and Beneficiary may declare the entire Secured
Indebtedness together with the Prepayment Fee (as defined in the Note) due and
payable on a date which is ninety (90) days after Beneficiary’s written demand
therefor; provided, however, that unless the applicable casualty or damage
occurs during the last year of the term of the Loan, Beneficiary shall not be
entitled to declare the entire Secured Indebtedness together with the Prepayment
Fee due and payable if the cost of the Restoration will not exceed
$10,000,000.00, as reasonably determined by Beneficiary; and provided further,
however, that so long as Trustor makes a good faith effort to recover from the
insurer any Prepayment Fee that results from such application of the Net
Insurance Proceeds, the Prepayment Fee shall be waived. After payment in full of
the Secured Indebtedness, any remaining Restoration Funds shall be paid to
Trustor.
7.3    CONDEMNATION.
(a)    If the Property or any part of the Property is taken by reason of any
condemnation or similar eminent domain proceeding, or by a grant or conveyance
in lieu of condemnation or eminent domain (“Condemnation”), Beneficiary shall be
entitled to all compensation, awards, damages, proceeds and payments or relief
for the Condemnation in excess of $100,000.00 (“Condemnation Proceeds”). At its
option, Beneficiary shall be entitled to commence, appear in and prosecute in
its own name any action or proceeding or to make any compromise or settlement in
connection with such Condemnation. Trustor hereby irrevocably constitutes and
appoints Beneficiary as its attorney‑in‑fact, which appointment is coupled with
an interest, to commence, appear in and prosecute any action or proceeding or to
make any compromise or settlement in connection with any such Condemnation.
(b)    Trustor assigns to Beneficiary all Condemnation Proceeds which Trustor is
entitled to receive. In the event of any Condemnation, and provided (1) an Event
of Default does not currently exist, and (2) Beneficiary has determined that (i)
there has not been an Impairment of the Security, and (ii) the Restoration of
any portion of the Property that has not been taken can be accomplished in full
compliance with all Requirements to the same condition, character and general
utility as nearly as possible to that existing prior to the taking and at least
equal in value as that existing prior to the taking, then (A) Trustor shall
commence and diligently pursue to completion the Restoration, and (B)
Beneficiary shall hold and disburse the Condemnation Proceeds less the cost, if
any, to Beneficiary of recovering the Condemnation Proceeds including, without
limitation, reasonable attorneys’ fees and expenses, and adjusters’ fees (the
“Net Condemnation Proceeds”) to the Restoration.
(c)    In the event the Net Condemnation Proceeds are to be used for the
Restoration, Trustor shall comply with Beneficiary’s Requirements for
Restoration as set forth in Section 7.4 below. Upon Trustor’s satisfaction and
completion of the Requirements for


27
DEED OF TRUST

--------------------------------------------------------------------------------





Restoration and upon confirmation that there is no Event of Default then
existing, Beneficiary shall pay any remaining Restoration Funds (as defined in
Section 7.4 below) then held by Beneficiary to Trustor.
(d)    In the event that the conditions for Restoration set forth in this
Section have not been met, Beneficiary may, at its option, apply the Net
Condemnation Proceeds to the reduction of the Secured Indebtedness in such order
as Beneficiary may determine and Beneficiary may declare the entire Secured
Indebtedness together with the Prepayment Fee due and payable on a date which is
ninety (90) days after Beneficiary’s written demand therefor; provided, however,
that unless the applicable Condemnation occurs during the last year of the term
of the Loan, Beneficiary shall not be entitled to declare the entire Secured
Indebtedness together with the Prepayment Fee due and payable if the cost of the
Restoration will not exceed $10,000,000.00, as reasonably determined by
Beneficiary; and provided further, however, that so long as Trustor makes a good
faith effort to recover from the condemning authority any Prepayment Fee that
results from such application of the Net Condemnation Proceeds, the Prepayment
Fee shall be waived. After payment in full of the Secured Indebtedness, any
remaining Restoration Funds shall be paid to Trustor.
7.4    REQUIREMENTS FOR RESTORATION. Unless otherwise expressly agreed in a
writing signed by Beneficiary, the following are the Requirements for
Restoration:
(a)    If the Net Insurance Proceeds or Net Condemnation Proceeds are to be used
for the Restoration, prior to the commencement of any Restoration work (the
“Work”), Trustor shall provide Beneficiary for its review and written approval
(which approval shall not be unreasonably withheld, conditioned or delayed) (i)
complete plans and specifications for the Work which (A) have been approved by
all required governmental authorities, (B) have been approved by an architect
reasonably satisfactory to Beneficiary (the “Architect”) and (C) are accompanied
by the Architect’s signed statement of the total estimated cost of the Work (the
“Approved Plans and Specifications”); (ii) the amount of money which Beneficiary
reasonably determines will be sufficient when added to the Net Insurance
Proceeds or Condemnation Proceeds to pay the entire cost of the Restoration
(collectively referred to as the “Restoration Funds”); (iii) evidence that the
Approved Plans and Specifications and the Work are in compliance with all
Requirements; (iv) an executed contract for construction with a contractor
reasonably satisfactory to Beneficiary (the “Contractor”) in a form reasonably
approved by Beneficiary in writing; and (v) a surety bond and/or guarantee of
payment with respect to the completion of the Work. The bond or guarantee shall
be reasonably satisfactory to Beneficiary in form and amount and shall be signed
by a surety or other entities who are acceptable to Beneficiary.
(b)    Trustor shall not commence the Work, other than temporary work to protect
the Property or prevent interference with business, until Trustor shall have
complied with the requirements of subsection (a) of this Section 7.4. So long as
there does not currently exist an Event of Default and the following conditions
have been complied with or, in Beneficiary’s discretion, waived, Beneficiary
shall disburse the Restoration Funds in increments to Trustor, from time to time
as the Work progresses on the following terms and conditions:


28
DEED OF TRUST

--------------------------------------------------------------------------------





(i)    The Architect shall be in charge of the Work;
(ii)    Beneficiary shall disburse the Restoration Funds directly or through
escrow with a title company selected by Trustor and reasonably approved by
Beneficiary, upon not less than ten (10) days’ prior written notice from Trustor
to Beneficiary and Trustor’s delivery to Beneficiary of (A) Trustor’s written
request for payment (a “Request for Payment”) accompanied by a certificate by
the Architect in a form satisfactory to Beneficiary which states that (a) all of
the Work completed to that date has been completed in substantial compliance
with the Approved Plans and Specifications and in accordance with all
Requirements, (b) the amount requested has been paid or is then due and payable
and is properly a part of the cost of the Work and (c) when added to all sums
previously paid by Beneficiary, the requested amount does not exceed the value
of the Work completed to the date of such certificate; and (B) evidence
reasonably satisfactory to Beneficiary that the balance of the Restoration Funds
remaining after making the payments shall be sufficient to pay the balance of
the cost of the Work. Each Request for Payment shall be accompanied by (x)
waivers of liens covering that part of the Work previously paid for, if any (y)
a title search or by other evidence reasonably satisfactory to Beneficiary that
no mechanic’s or materialmen’s liens or other similar liens for labor or
materials supplied in connection with the Work have been filed against the
Property and not discharged of record (subject to Trustor’s right to contest the
same pursuant to the terms of Section 2.4(a) above), and (z) an endorsement to
Beneficiary’s title policy (to the extent available) insuring that no
encumbrance exists on or affects the Property other than the Permitted
Exceptions; and
(iii)    The final Request for Payment shall be accompanied by (A) a final
certificate of occupancy or other evidence of approval of appropriate
governmental authorities for the use and occupancy of the Improvements, (B)
evidence that the Restoration has been completed substantially in accordance
with the Approved Plans and Specifications and all Requirements, (C) evidence
that the costs of the Restoration have been paid in full, and (D) evidence that
no mechanic’s or similar liens for labor or material supplied in connection with
the Restoration are outstanding against the Property (subject to Trustor’s right
to contest the same pursuant to the terms of Section 2.4(a) above), including
final waivers of liens covering all of the Work and an endorsement to
Beneficiary’s title policy insuring that no encumbrance exists on or affects the
Property other than the Permitted Exceptions.
(c)    If (i) within sixty (60) days after the occurrence of any damage,
destruction or condemnation requiring Restoration, Trustor fails to submit to
Beneficiary and receive Beneficiary’s approval of plans and specifications or
fails to deposit with Beneficiary the additional amount necessary to accomplish
the Restoration as provided in subparagraph (a) above, or (ii) after such plans
and specifications are approved by all such governmental authorities and
Beneficiary, Trustor fails to commence promptly or diligently and in good faith
continue to completion the Restoration, or (iii) Trustor becomes delinquent in
payment to mechanics, materialmen or others for the costs incurred in connection
with the Restoration (subject to Trustor’s right to contest the same pursuant to
the terms of Section 2.4(a) above), or (iv) there exists an Event of Default,
then, in addition to all of the rights herein set forth and after ten (10) days’
written notice of the non‑fulfillment of one or more of these conditions,


29
DEED OF TRUST

--------------------------------------------------------------------------------





Beneficiary may apply the Restoration Funds to reduce the Secured Indebtedness
in such order as Beneficiary may reasonably determine, and at Beneficiary’s
option and in its sole discretion, Beneficiary may declare the Secured
Indebtedness due and payable on a date which is ninety (90) days after
Beneficiary’s written demand therefor, together with the Prepayment Fee;
provided, however, that unless the applicable damage, destruction or
condemnation occurs during the last year of the term of the Loan, Beneficiary
shall not be entitled to declare the entire Secured Indebtedness together with
the Prepayment Fee due and payable if the cost of the Restoration will not
exceed $10,000,000.00, as reasonably determined by Beneficiary.
ARTICLE 8
REPRESENTATIONS OF TRUSTOR
8.1    ERISA. Trustor hereby represents, warrants and agrees that: (i) it is
acting on its own behalf and that it is not an employee benefit plan as defined
in Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), which is subject to Title I of ERISA, nor a plan as defined
in Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended (each of
the foregoing hereinafter referred to collectively as a “Plan”); (ii) Trustor’s
assets do not constitute “plan assets” of one or more such Plans within the
meaning of Department of Labor Regulation Section 2510.3-101; and (iii) it will
not be reconstituted as a Plan or as an entity whose assets constitute “plan
assets.”
8.2    NON-RELATIONSHIP. Trustor hereby represents and warrants that neither
Trustor nor any general partner, director, principal, member or officer of
Trustor nor, to Trustor’s knowledge, any person who is a Trustor’s Constituent
(as defined in Section 8.3) is (i) a director or officer of Metropolitan Life
Insurance Company (“MetLife”), (ii) a parent, son or daughter of a director or
officer of MetLife, or a descendent of any of them, (iii) a stepparent, adopted
child, stepson or stepdaughter of a director or officer of MetLife, or (iv) a
spouse of a director or officer of MetLife.
8.3    NO ADVERSE CHANGE. Trustor hereby represents and warrants that:
(a)    There has been no material adverse change from the conditions shown in
the application submitted for the Loan by Trustor (the “Application”) or in the
materials submitted in connection with the Application in the credit rating or
financial condition of Trustor or the direct general partners, shareholders or
members of Trustor, respectively as the case may be (collectively, “Trustor’s
Constituents”).
(b)    Trustor has delivered to Beneficiary true and correct copies of all
Trustor’s organizational documents and except as expressly approved by
Beneficiary in writing, there have been no changes in Trustor’s Constituents
since the date that the Application was executed by Trustor.
(c)    Neither Trustor nor any of the Trustor’s Constituents is involved in any
bankruptcy, reorganization, insolvency, dissolution or liquidation proceeding,
and to the best knowledge of Trustor, no such proceeding is contemplated or
threatened.


30
DEED OF TRUST

--------------------------------------------------------------------------------





(d)    Trustor has received reasonably equivalent value for the granting of this
Deed of Trust.
(e)    Neither Trustor nor any of Trustor’s Constituents has been convicted of,
or been indicted for, a felony criminal offense.
(f)    Neither Trustor nor any of Trustor’s Constituents is in default under any
mortgage, deed of trust, note, loan or credit agreement.
(g)    Neither Trustor nor any of Trustor’s Constituents is involved in any
litigation, arbitration, or other proceeding or governmental investigation
pending which if determined adversely would materially adversely affect
Trustor’s ability to perform in accordance with the Loan Documents.
8.4    FOREIGN INVESTOR. Trustor hereby represents and warrants that (a) neither
Trustor nor any partner, member or shareholder of Trustor is a “foreign person”
within the meaning of Sections 1445 and 7701 of the Internal Revenue Code of
1986, as amended, or the Regulations promulgated thereunder, and (b) Trustor is
not a “disregarded entity” within the meaning of such Code or Regulations, and
in the event Trustor becomes (whether through transfer, merger, reorganization,
restructuring or otherwise) a “disregarded entity,” the one hundred percent
(100%) owner of such “disregarded entity” will not be a “foreign person” within
the meaning of Sections 1445 and 7701 of the Code.
8.5    U.S. PATRIOT ACT.
(a)     Trustor hereby represents and warrants that either (a) Trustor is (i)
regulated by the SEC, FINRA, or the Federal Reserve (a “Regulated Entity”) or
(ii) a wholly owned subsidiary or affiliate of a Regulated Entity, or (b)
neither Trustor nor any partner, member or shareholder of Trustor is, and no
legal or beneficial interest in a partner, member or shareholder of Trustor,
that in each case directly or indirectly controls Trustor or has a direct or
indirect ownership interest in Trustor of twenty-five percent (25%) or more, is
or will be held, directly or indirectly, by a person or entity that appears on a
list of individuals and/or entities for which transactions are prohibited by the
United States Treasury Office of Foreign Assets Control or any similar list
maintained by any other governmental authority, with respect to which entering
into transactions with such a person or entity would violate the U.S. Patriot
Act or regulations or any Presidential Executive Order or any other similar
applicable law, ordinance, order, rule or regulation and shall provide evidence
as reasonably requested by Beneficiary from time to time to confirm compliance.
(b)    The following items shall be the only items required as evidence of
compliance with this Section 8.5 (collectively, the “OFAC Information”): (a)
Trustor’s organizational chart showing the names and percentage of direct or
indirect ownership of an entity or person that owns, directly or indirectly,
more than twenty-five percent (25%) of Trustor (each, a “Compliance Party”); (b)
for any entities, organizational structure charts and organizational documents;
(c) for each Compliance Party, the legal name of applicable


31
DEED OF TRUST

--------------------------------------------------------------------------------





Compliance Party, including type of entity and place of organization; (d) the
applicable Compliance Party’s tax identification number; (e) indication of
whether the entity is publicly traded and if so, indication of its regulator
(SEC, FINRA or Federal Reserve); (f) a description of the nature of the
applicable Compliance Party’s business; (g) the applicable Compliance Party’s
physical business address or individual personal address, as applicable
(specifically excluding any P.O. box addresses); (h) a contact name and
telephone number for the applicable Compliance Party; (i) if the applicable
Compliance Party is an individual, such individual’s phone number together with
a valid identification upon Beneficiary’s request; and (j) a description of the
Compliance Party’s source of funds for any equity interest.
ARTICLE 9
EXCULPATION AND LIABILITY
9.1    LIABILITY OF TRUSTOR.
(a)    Upon the occurrence of an Event of Default, except as provided in this
Article 9, Beneficiary will look solely to the Property and the security under
the Loan Documents for the repayment of the Secured Indebtedness and will not
enforce a deficiency judgment against Trustor. However, nothing contained in
this provision shall limit the rights of Beneficiary to proceed against Trustor
and/or the Liable Party (but not any of their respective constituent members,
partners, or shareholders direct or indirect, other than Liable Party under the
Guaranty), if any, (i) to enforce any leases entered into by Trustor or its
affiliates as a tenant under any of the Leases; (ii) to recover damages for
fraud, material misrepresentation, material breach of warranty (and in order to
recover from Liable Party, material, intentional misrepresentation or material,
intentional breach of warranty) or intentional material physical waste; (iii) to
recover any condemnation proceeds or insurance proceeds or other similar funds
which have been misapplied by Trustor in violation of the Loan Documents or
which, under the terms of the Loan Documents, should have been paid to
Beneficiary; (iv) to recover (A) any tenant security deposits, tenant letters of
credit or other tenant deposits or tenant termination, restoration, or signage
fees or other similar fees paid to Trustor in connection with the Property and
that are not applied as expressly set forth in the Loan Documents, or (B)
prepaid rents for a period of more than 30 days after an Event of Default;
(v) to recover Rents and Profits received by Trustor after the first day of the
month in which an Event of Default occurs and prior to the date Beneficiary
acquires title to the Property which have not been applied to the Loan or in
accordance with the Loan Documents to operating and maintenance expenses of the
Property; (vi) to recover solely from Trustor (and not Liable Party with respect
to this Section 9(a)(vi)) damages, costs and expenses arising from, or in
connection with, Article 6 of this Deed of Trust pertaining to hazardous
materials or the Indemnity Agreement; (vii) with respect to Trustor only (and
not Liable Party), to recover all amounts due and payable pursuant to Sections
11.6 and 11.7 of this Deed of Trust and any amount expended by Beneficiary in
connection with the foreclosure of this Deed of Trust; (viii) to recover costs
and damages arising from Trustor’s failure to pay any Premiums or Impositions in
the event Trustor is not required to deposit such amounts with Beneficiary
pursuant to Section 2.5 of this Deed of Trust; and (ix) to recover damages
arising from Trustor’s failure to comply with Section 8.1 of this Deed of Trust
pertaining to ERISA.


32
DEED OF TRUST

--------------------------------------------------------------------------------





(b)    The limitation of liability in Section 9(a) shall not apply and the Loan
will be a recourse loan to the Trustor and to Liable Party (but not any of their
respective constituent members, partners, or shareholders direct or indirect,
other than Liable Party under the Guaranty), in the event that Trustor commences
a voluntary bankruptcy or insolvency proceeding or is involved in a collusive
involuntary bankruptcy or insolvency proceeding, which is not dismissed within
one hundred twenty (120) days of filing. In addition, this agreement shall not
waive any rights which Beneficiary would have under any provisions of the U.S.
Bankruptcy Code to file a claim for the full amount of the Secured Indebtedness
or to require that the Property shall continue to secure all of the Secured
Indebtedness.
(c)    The limitation of liability in Section 9(a) shall not apply and the Loan
shall be fully recourse to Trustor and the Liable Party (but not any of their
respective constituent members, partners, or shareholders, direct or indirect,
other than Liable Party under the Guaranty), in the event there is a voluntary
Transfer or voluntary Secondary Financing except as permitted in the Loan
Documents or as otherwise approved in writing by Beneficiary. For purposes of
this paragraph, “Transfers” shall only refer to transfers of ownership of the
Property or of ownership in entities directly or indirectly owning the Property,
in each case which is voluntary.
(d)    Notwithstanding the foregoing, in the event that Trustor fails to
maintain or replace the Interest Rate Cap Agreement as and when required under
this Deed of Trust or under the terms of the Interest Rate Cap Agreement, at
Beneficiary’s sole option, Trustor and Liable Party (but not any of their
respective constituent members, partners, or shareholders, direct or indirect,
other than Liable Party under the Guaranty), shall be liable on a recourse basis
for all actual damages, costs, expenses, or liabilities (including reasonable
attorneys’ fees that Beneficiary may incur as a result of such failure and the
limitation on liability set forth in Section 11(a) of the Note and Section
9.1(a) of this Deed of Trust shall not be applicable thereto; provided however,
that in no event shall Trustor or Liable Party be liable for consequential
damages arising out of such failure, including, without limitation, punitive
damages, incidental damages, lost profits or opportunity costs.
ARTICLE 10
CHANGE IN OWNERSHIP, CONVEYANCE OF PROPERTY
10.1    CONVEYANCE OF PROPERTY, CHANGE IN OWNERSHIP AND COMPOSITION.
(a)    Trustor shall not cause or permit: (i) the Property or any direct or
indirect interest in the Property, to be conveyed, transferred, assigned,
encumbered, sold or otherwise disposed of; (ii) any transfer, assignment or
conveyance of any direct or indirect interest in Trustor or in the partners,
shareholders, members or beneficiaries of Trustor or of any of Trustor’s direct
or indirect constituents; or (iii) any merger, reorganization, dissolution or
other change in the ownership structure of Trustor or any of the direct or
indirect general partners, shareholders, members or beneficiaries of Trustor,
including, without limitation, any conversion of Trustor or any direct or
indirect general partner, shareholder, member, or beneficiary of


33
DEED OF TRUST

--------------------------------------------------------------------------------





Trustor from one type of entity to a different type of entity (collectively, a
“Transfer” or “Transfers”).
(b)    The prohibitions on Transfers shall not be applicable to (i) Transfers as
a result of the death of a natural person who is Trustor; or (ii) Transfers in
connection with estate planning by a natural person to a spouse, son or daughter
or descendant of either, or to a stepson or stepdaughter or descendant of
either.
(c)    Trustor shall pay all costs and expenses, including reasonable attorneys’
fees and disbursements incurred by Beneficiary, in connection with any Transfer.
(d)    Notwithstanding anything stated to the contrary herein (but subject to
the conditions set forth in Section 10.1(e)), any Transfers (or the pledge or
encumbrance) of equity interests or other interests in Liable Party, or in any
of the direct or indirect owners of Liable Party (including, without limitation,
KBS Growth & Income Limited Partnership or KBS Growth & Income REIT, Inc.) shall
not be prohibited (and shall be expressly permitted), provided that KBS Growth &
Income REIT, Inc. continues to (i) control Trustor and (ii) own, either directly
or indirectly, not less than fifty-one (51%) of the ownership interests in
Trustor.
(e)    Transfers permitted under Section 10.1(d) are each referred to herein as
a “Permitted Transfer” and must satisfy all of the following conditions: (i) at
the time of the Permitted Transfer, there is no existing Event of Default,
(ii) after giving effect to the Permitted Transfer, Trustor shall continue to be
able to make the representations and warranties set forth in Article 8 hereof,
(iii) except for transfers of interests in KBS Growth & Income REIT, Inc.,
Trustor shall have provided Beneficiary the OFAC Information as requested by
Beneficiary in order for Beneficiary to conduct due diligence, satisfactory to
Beneficiary, confirming the representations and warranties contained in
Section 8.5 will remain true after the Permitted Transfer, (iv) Trustor shall
pay all costs and expenses incurred by Beneficiary in connection with the
Permitted Transfer, including title insurance premiums (as applicable),
documentation costs and reasonable attorneys’ fees and costs, and (v) except for
transfers of interests in KBS Growth & Income REIT, Inc. (for which no notice
shall be required), Beneficiary shall have received written notice of the
Permitted Transfer not later than thirty (30) days prior to such contemplated
transfer.
(f)    Any Permitted Transfer shall not relieve (i) Trustor of its obligations
under the Note or any other Loan Documents, or the Unsecured Indemnity Agreement
or (ii) Liable Party of its obligations under the Guaranty or under the Loan
Documents to the extent applicable.
10.2    PROHIBITION ON SUBORDINATE FINANCING.
(a)    Trustor shall not incur or permit the incurring of (i) any financing in
addition to the Loan that is secured by a lien, security interest or other
encumbrance of any part of the Property or (ii) any pledge or encumbrance of a
partnership, member or shareholder or


34
DEED OF TRUST

--------------------------------------------------------------------------------





beneficial interest in Trustor or other direct or indirect interest in Trustor
(collectively, “Secondary Financing”).
(b)    Notwithstanding the foregoing, provided no Event of Default exists, the
following transactions shall not be prohibited (and shall be expressly
permitted):
(i)    KBSGI REIT Properties, LLC, KBS Growth & Income Limited Partnership and
KBS Growth & Income REIT, Inc. shall each be permitted to execute swap
agreements, swap guaranties and other guaranties and/or indemnity agreements for
their respective subsidiaries, so long as the Property, any other assets of
Trustor (including, without limitation, cash flow from the Property), or the
direct membership interest in the Trustor or the Trustor’s sole member is not
pledged to secure such agreements; and
(ii)    KBS Growth & Income Limited Partnership and KBS Growth & Income REIT,
Inc. shall be permitted to obtain loans from, or incur indebtedness to any
third-party lender (each a “Secondary Loan”) and pledge their respective
interests in KBS Growth & Income Limited Partnership and KBSGI REIT Properties,
LLC as security for any Secondary Loan provided that (x) neither Trustor nor
Trustor’s sole member’s membership interest is pledged to secure such Secondary
Loan and (y) any default under a Secondary Loan resulting in a foreclosure of
the pledged interests and a transfer of such interest to the lender of the
Secondary Loan shall be an Event of Default.
10.3    RESTRICTIONS ON ADDITIONAL OBLIGATIONS. During the term of the Loan,
Trustor shall not, without the prior written consent of Beneficiary, become
liable with respect to any indebtedness or other obligation except for (a) the
Loan, (b) Leases entered into in the ordinary course of owning and operating the
Property for the Use, (c) other liabilities incurred in the ordinary course of
owning and operating the Property for the Use but excluding any loans or
borrowings, (d) liabilities or indebtedness disclosed in writing to and approved
by Beneficiary on or before the Execution Date, and (e) any other single item of
indebtedness or liability (but expressly excluding the items listed in clauses
(a) through (d) above) which does not exceed $100,000.00 or, when aggregated
with other items of indebtedness or liability (but expressly excluding the items
listed in clauses (a) through (d) above), does not exceed $200,000.00.
10.4    STATEMENTS REGARDING OWNERSHIP. Trustor agrees to submit or cause to be
submitted to Beneficiary within forty-five (45) days after December 31st of each
calendar year during the term of this Deed of Trust and ten (10) days after any
written request by Beneficiary, a sworn, notarized certificate, signed by an
authorized (a) individual who is Trustor or one of the individuals comprising
Trustor, (b) member of Trustor, (c) partner of Trustor or (d) officer of
Trustor, as the case may be, stating whether (x) any part of the Property, or
any interest in the Property, has been conveyed, transferred, assigned,
encumbered, or sold, and if so, to whom; (y) any conveyance, transfer, pledge or
encumbrance of any interest in Trustor has been made by Trustor and if so, to
whom; or (z) there has been any change in the individual(s) comprising Trustor
or in the partners, members, or beneficiaries of Trustor (but expressly


35
DEED OF TRUST

--------------------------------------------------------------------------------





excluding any changes in the shareholders of KBS Growth & Income REIT, Inc.)
from those on the Execution Date, and if so, a description of such change or
changes.
ARTICLE 11
DEFAULTS AND REMEDIES
11.1    EVENTS OF DEFAULT. Any of the following shall be deemed to be a material
breach of Trustor’s covenants in this Deed of Trust and shall constitute a
default (“Event of Default”):
(a)    The failure of Trustor to pay any installment of principal, interest or
principal and interest, any required escrow deposit or any other sum required to
be paid under any Loan Document, whether to Beneficiary or otherwise, within ten
(10) days after receipt of notice of such failure; provided, however, that
Beneficiary shall not be required to provide such notice more than one (1) time
in any twelve (12) month period or two (2) times in the aggregate during the
term of the Loan. In the event that Beneficiary is no longer required to provide
Trustor with such notices of such failure as set forth in the immediately
preceding sentence, then the failure of Trustor to pay any installment of
principal, interest or principal and interest, any required escrow deposit or
any other sum required to be paid under any of the Loan Documents, whether to
Beneficiary or otherwise, within ten (10) days of the date when such amount is
due shall constitute an Event of Default;
(b)    The failure of Trustor to perform or observe any other term, provision,
covenant, condition or agreement under any Loan Document, not specified in the
other clauses of this Section 11.1 or not otherwise specified as an Event of
Default in this Deed of Trust, within thirty (30) days after receipt of notice
of such failure (or such additional time, not to exceed ninety (90) days after
receipt of notice of such failure, as may be reasonably required if such failure
cannot be cured within thirty (30) days provided Trustor commences to cure such
failure within thirty (30) days of receipt of notice of failure and thereafter
diligently works to cure the same);
(c)    The filing by Trustor, Liable Party or any Additional Liable Party (an
“Insolvent Entity”) of a voluntary petition or application for relief in
bankruptcy, the filing against an Insolvent Entity of an involuntary petition or
application for relief in bankruptcy which is not dismissed within one hundred
twenty (120) days, or an Insolvent Entity’s adjudication as a bankrupt or
insolvent, or the filing by an Insolvent Entity of any petition, application for
relief or answer seeking or acquiescing in any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief for itself
under any present or future federal, state or other statute, law, code or
regulation relating to bankruptcy, insolvency or other relief for debtors, or an
Insolvent Entity’s seeking or consenting to or acquiescing in the appointment of
any trustee, custodian, conservator, receiver or liquidator of an Insolvent
Entity or of all or any substantial part of the Property or of any or all of the
Rents and Profits, or the making by an Insolvent Entity of any general
assignment for the benefit of creditors, or the admission in writing by an
Insolvent Entity of its inability to pay its debts generally as they become due;


36
DEED OF TRUST

--------------------------------------------------------------------------------





(d)    If any warranty, representation, certification, financial statement or
other information made or furnished pursuant to the terms of the Loan Documents
by Trustor, or by any person or entity otherwise liable under any Loan Document,
the Unsecured Indemnity Agreement or the Guaranty shall be materially false or
materially misleading;
(e)    If Trustor shall suffer or permit the Property, or any part of the
Property, to be used in a manner that might (1) impair Trustor’s title to the
Property, (2) create rights of adverse use or possession, or (3) constitute an
implied dedication of any part of the Property (provided that the foregoing
events shall not constitute Events of Default if cured within thirty (30) days
after receipt of written notice from Beneficiary or such additional time, not to
exceed ninety (90) days after receipt of such notice, as may be reasonably
required if such default cannot be cured within thirty (30) days provided
Trustor commences to cure such default within thirty (30) days of receipt of
notice of default and thereafter diligently works to cure the same).
(f)    The failure of Liable Party to comply with any provisions of the Guaranty
within any notice and/or cure period provided therein, or if no notice and/or
cure period is provided therein, within thirty (30) days after receipt of
written notice of such failure from Beneficiary;
(g)    If the Assignment of Interest Rate Cap Agreement is executed, an Event of
Default occurs under the Interest Rate Cap Agreement or the Assignment of
Interest Rate Cap Agreement (after the expiration of any applicable notice and
cure period) provided, however that the Event of Default hereunder shall
automatically terminate upon the cure of the Event of Default under the Interest
Rate Cap Agreement or Assignment of Interest Rate Cap Agreement;
(h)    Except as set forth in clause (ii) below, (i) the failure of Trustor to
comply with any of the provisions of the Unsecured Indemnity Agreement within
thirty (30) days after receipt of written notice of such failure from
Beneficiary (or such additional time, not to exceed ninety (90) days after
receipt of notice of such failure, as may be reasonably required if such failure
cannot be cured within thirty (30) days provided Trustor or such Additional
Liable Party, as applicable, commences to cure such failure within thirty (30)
days of receipt of notice of failure and thereafter diligently works to cure the
same) or (ii) the failure of Trustor to comply with the provisions of the first
sentence of Section 4(b) of the Unsecured Indemnity Agreement, within the
respective time periods specified therein;
(i)    If there shall occur any breach or violation of Sections 10.1(a) or
10.2(a) of this Deed of Trust; or
11.2    REMEDIES UPON DEFAULT. Upon the happening and during the continuance of
an Event of Default, the Secured Indebtedness shall, at the option of
Beneficiary, become immediately due and payable, without further notice or
demand, and Beneficiary may undertake any one or more of the following remedies
in addition to any other remedies under Oregon law:
(a)    Foreclosure. Institute a judicial foreclosure action in accordance with
the law of the State, or take any other action as may be allowed, at law or in
equity, for the


37
DEED OF TRUST

--------------------------------------------------------------------------------





enforcement of the Loan Documents and realization on the Property or any other
security afforded by the Loan Documents. In the case of a judicial proceeding,
Beneficiary may proceed to final judgment and execution for the amount of the
Secured Indebtedness owed as of the date of the judgment, together with all
costs of suit, reasonable attorneys’ fees and interest on the judgment at the
lesser of (i) the Default Rate (as defined in the Note) or (ii) the maximum rate
permitted by law from the date of the judgment until paid. If Beneficiary is the
purchaser at the foreclosure sale of the Property, the foreclosure sale price
shall be applied against the total amount due Beneficiary; and/or
(b)    Power of Sale. Institute a non-judicial foreclosure proceeding in
compliance with applicable law in effect on the date foreclosure is commenced
for the Trustee to sell the Property either as a whole or in separate parcels as
Beneficiary(subject to any laws of the State allowing Trustor to direct the
order in which parcels are sold) may determine at public sale or sales to the
highest bidder for cash, in order to pay the Secured Indebtedness. If the
Property is sold as separate parcels, Beneficiary may direct the order in which
the parcels are sold. Trustee shall deliver to the purchaser a trustee’s deed or
deeds without covenant or warranty, express or implied. Trustee may postpone the
sale of all or any portion of the Property in accordance with applicable law,
and from time to time may further postpone the sale in accordance with
applicable law; and/or
(c)    Entry. Enter into possession of the Property, lease the Improvements,
collect all Rents and Profits and, after deducting all costs of collection and
administration expenses, apply the remaining Rents and Profits in such order and
amounts as Beneficiary, in Beneficiary’s sole discretion, may elect to the
payment of Impositions, operating costs, costs of maintenance, restoration and
repairs, Premiums and other charges, including, but not limited to, costs of
leasing the Property and reasonable fees and costs of counsel and receivers, and
in reduction of the Secured Indebtedness; and/or
(d)    Receivership. Have a receiver appointed to enter into possession of the
Property, lease the Property, collect the Rents and Profits and apply them as
the appropriate court may direct. Beneficiary shall be entitled to the
appointment of a receiver without the necessity of proving either the inadequacy
of the security or the insolvency of Trustor or Liable Party. Trustor and Liable
Party shall be deemed to have consented to the appointment of the receiver and
hereby agree not to object to such appointment. The collection or receipt of any
of the Rents and Profits by Beneficiary or any receiver shall not affect or cure
any Event of Default. Beneficiary’s rights hereunder include its rights under
Oregon Law.
11.3    APPLICATION OF PROCEEDS OF SALE. To the fullest extent permitted by
applicable law, Trustee shall apply the proceeds of the sale to payment of:  (a)
the costs and expenses of exercising the power of sale and of the sale,
including the payment of the Trustee’s and attorneys’ fees; (b) the cost of any
evidence of title procured in connection with such sale; (c) all sums expended
under the terms of this Deed of Trust not then repaid, with accrued interest at
the interest rate provided in the Note from date of expenditure; (d) all other
sums then secured by this Deed of Trust; and (e) the remainder, if any, to the
person or persons legally entitled thereto.  Subject to the foregoing, in the
event of a sale of the Property pursuant to Section 11.2


38
DEED OF TRUST

--------------------------------------------------------------------------------





of this Deed of Trust, to the extent permitted by law, Beneficiary shall
determine in its sole discretion the order in which the proceeds from the sale
shall be applied to the payment of the Secured Indebtedness, including without
limitation, the expenses of the sale and of all proceedings in connection with
the sale, including reasonable attorneys’ fees and expenses; Impositions,
Premiums, liens, and other charges and expenses; the outstanding principal
balance of the Secured Indebtedness; any accrued interest; any Prepayment Fee;
and any other amounts owed under any of the Loan Documents.
11.4    WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, TRUSTOR
AND BENEFICIARY HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING AND/OR HEARING ON ANY MATTER WHATSOEVER ARISING OUT OF, OR IN
ANY WAY CONNECTED WITH, THE NOTE, THIS DEED OF TRUST OR ANY OF THE LOAN
DOCUMENTS, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY LAW, STATUTE, OR
REGULATION. Neither party will seek to consolidate any such action in which a
jury has been waived, with any other action in which a jury trial cannot or has
not been waived. Each party has received the advice of counsel with respect to
this waiver.
11.5    BENEFICIARY’S RIGHT TO PERFORM TRUSTOR’S OBLIGATIONS. Trustor agrees
that, if Trustor fails to perform any act or to pay any money which Trustor is
required to perform or pay under the Loan Documents, following the expiration of
any applicable notice or grace period provided herein, Beneficiary may make the
payment or perform the act at the cost and expense of Trustor and in Trustor’s
name or in its own name. Any money paid by Beneficiary under this Section 11.5
shall be reimbursed to Beneficiary in accordance with Section 11.6.
11.6    BENEFICIARY REIMBURSEMENT. All payments made, or funds expended or
advanced by Beneficiary pursuant to the provisions of any Loan Document, shall
(1) become a part of the Secured Indebtedness, (2) bear interest at the Interest
Rate (as defined in the Note) from the date such payments are made or funds
expended or advanced, (3) become due and payable by Trustor upon demand by
Beneficiary, and (4) bear interest at the Default Rate from the date of such
demand. Trustor shall reimburse Beneficiary within ten (10) days after receipt
of written demand for such amounts.
11.7    FEES AND EXPENSES. If Beneficiary becomes a party (by intervention or
otherwise) to any action or proceeding affecting, directly or indirectly,
Trustor, the Property or the title thereto or Beneficiary’s interest under this
Deed of Trust, or employs an attorney to collect any of the Secured Indebtedness
or to enforce performance of the obligations, covenants and agreements of the
Loan Documents, Trustor shall reimburse Beneficiary in accordance with
Section 11.6 for all expenses, costs, charges and legal fees incurred by
Beneficiary (including, without limitation, the fees and expenses of experts and
consultants), whether or not suit is commenced.
11.8    WAIVER OF CONSEQUENTIAL DAMAGES. Trustor covenants and agrees that in no
event shall Beneficiary be liable for consequential damages, and to the fullest
extent


39
DEED OF TRUST

--------------------------------------------------------------------------------





permitted by law, Trustor expressly waives all existing and future claims that
it may have against Beneficiary for consequential damages.
11.9    INDEMNIFICATION OF TRUSTEE. To the extent permitted by applicable law,
except for gross negligence and willful misconduct, Trustee shall not be liable
for any act or omission or error of judgment. Trustee may rely on any document
believed by it in good faith to be genuine. All money received by Trustee shall
be held in trust, but need not be segregated (except to the extent required by
law), until used or applied as provided in this Deed of Trust. To the extent
permitted by applicable law, Trustee shall not be liable for interest on the
money. Trustor shall protect, indemnify and hold harmless Trustee against all
liability and expenses which Trustee may incur in the performance of its duties.
11.10    ACTIONS BY TRUSTEE. At any time, upon written request of Beneficiary
and presentation of this Deed of Trust and the Note for endorsement, and without
affecting the personal liability of any entity or the Liable Parties for payment
of the Secured Indebtedness or the effect of this Deed of Trust upon the
remainder of the Property, Trustee may take such actions as Beneficiary may
request which are permitted by this Deed of Trust or by applicable law.
11.11    SUBSTITUTION OF TRUSTEE. Beneficiary has the power and shall be
entitled, at any time and from time to time, to remove Trustee or any successor
trustee and to appoint another trustee in the place of Trustee or any successor
trustee, by an instrument recorded in the Official Records of the county or
counties where the Property is located. The recorded instrument completed in
compliance with applicable law shall be conclusive proof of the proper
substitution and appointment of the successor Trustee without the necessity of
any conveyance from the predecessor Trustee.
ARTICLE 12
TRUSTOR AGREEMENTS AND FURTHER ASSURANCES
12.1    PARTICIPATION AND SALE OF LOAN.
(a)    Beneficiary may from time to time sell, transfer or assign all or any
portion of its interest or one or more participation interests in the Loan, the
Loan Documents, the Unsecured Indemnity Agreement and the Guaranty at any time
and from time to time, including, without limitation, its rights and obligations
as servicer of the Loan (provided that Beneficiary shall notify Trustor in
writing within thirty (30) days after transferring its responsibilities as
servicer of the Loan). Beneficiary may issue mortgage pass-through certificates
or other securities evidencing a beneficial interest in a rated or unrated
public offering or private placement, including depositing the Loan Documents
with a trust that may issue securities (the “Securities”). Beneficiary may
forward to each purchaser, transferee, assignee, servicer, participant, or
investor in such Securities (collectively, the “Investor”) or any Rating Agency
rating such Securities and each prospective Investor, all documents and
information which Beneficiary now has or may hereafter acquire relating to the
Secured Indebtedness and to Trustor


40
DEED OF TRUST

--------------------------------------------------------------------------------





or any Liable Parties and the Property, whether furnished by Trustor, any Liable
Parties or otherwise, as Beneficiary determines necessary or desirable.
(b)    Beneficiary, without in any way limiting Beneficiary’s other rights
hereunder, in its sole and absolute discretion (and at its sole cost and
expense), shall have the right to divide the Loan into two or more tranches
which may be evidenced by two or more notes, which notes may be pari passu or
senior/subordinate, provided that (i) the aggregate principal amount of the
notes immediately following such division shall equal the outstanding principal
balance of the Loan and (ii) the weighted average interest rate of the Loan
immediately following such division shall equal the interest rate which was
applicable to the Loan immediately prior to such division. Trustor shall
cooperate (at no cost, potential liability or expense to Trustor) with
reasonable requests of Beneficiary in order to divide the Loan and shall execute
and deliver such documents as shall reasonably be required by Beneficiary in
connection therewith, including, without limitation, new notes to replace the
original Note, all in form and substance reasonably satisfactory to Beneficiary,
provided that such documents shall contain terms, provisions and clauses (x) no
less favorable to Trustor (except to a de minimis extent) than those contained
herein and in the Note, and (y) which do not (except to a de minimis extent)
increase Trustor’s obligations hereunder or decrease Trustor’s rights under the
Loan Documents. If Beneficiary redefines the interest rate, the amount of
interest payable under the modified notes, in the aggregate, shall at all times
equal the amount of interest which would have been payable under the Note at the
Interest Rate. In the event Trustor fails to execute and deliver such documents
to Beneficiary within five (5) business days following such request by
Beneficiary, Trustor hereby absolutely and irrevocably appoints Beneficiary as
its true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to effect such
transactions, Trustor ratifying all that such attorney shall do by virtue
thereof. Beneficiary shall reimburse Trustor for Trustor’s reasonable and
verified third-party attorneys’ fees related to Trustor’s cooperation under this
Section 12.1(b).
(c)    Trustor will reasonably cooperate with Beneficiary and the Rating
Agencies (at no cost, potential liability or expense) in furnishing such
information and providing such other assistance, estoppel certificates, reports
and legal opinions as Beneficiary may reasonably request in connection with any
such transaction. In addition, Trustor acknowledges that Beneficiary may release
or disclose to potential purchasers or transferees of the Loan, or potential
participants in the Loan, originals or copies of the Loan Documents, title
information, engineering reports, financial statements, operating statements,
appraisals, Leases, rent rolls, and all other materials, documents and
information in Beneficiary’s possession or which Beneficiary is entitled to
receive under the Loan Documents, with respect to the Loan, Trustor, Liable
Party or the Property. Subject to the provisions outlined in Section 4.3(d),
Trustor shall also furnish to such Investors or such prospective Investors or
such Rating Agency any and all information concerning the Property, the Leases,
and the financial condition of Trustor or Liable Party as may be requested by
Beneficiary, any Investor or any prospective Investor or any Rating Agency in
connection with any sale, transfer or participation interest. Beneficiary shall
reimburse Trustor for Trustor’s reasonable and verified third-party attorneys’
fees related to Trustor’s cooperation under this Section 12.1(c).


41
DEED OF TRUST

--------------------------------------------------------------------------------





12.2    REPLACEMENT OF NOTE. Upon written notice to Trustor of the loss, theft,
destruction or mutilation of the Note, Trustor will execute and deliver, in lieu
of the original Note, a replacement note, identical in form and substance to the
Note and dated as of the Execution Date. Upon the execution and delivery of the
replacement note, all references in any of the Loan Documents to the Note shall
refer to the replacement note.
12.3    TRUSTOR’S ESTOPPEL. Within ten (10) days after a written request by
Beneficiary, Trustor and Liable Party shall furnish an acknowledged written
statement in form reasonably satisfactory to Beneficiary (a) setting forth the
amount of the Secured Indebtedness, (b) stating either that no offsets or
defenses exist against the Secured Indebtedness, or if any offsets or defenses
are alleged to exist, their nature and extent, (c) stating whether any default
then exists under the Loan Documents or any event has occurred and is
continuing, which, with the lapse of time, the giving of notice, or both, would
constitute such a default, (d) stating any other matters as Beneficiary may
reasonably request, and (e) providing any documents therewith that Beneficiary
may reasonably request, provided that any such other documents do not obligate
Trustor to incur any liability, potential liability or additional cost or
expense.
12.4    FURTHER ASSURANCES. Trustor shall, without expense to Beneficiary and/or
Trustee, execute, acknowledge and deliver all further acts, deeds, conveyances,
mortgages, deeds of trust, assignments, security agreements, and financing
statements as Beneficiary and/or Trustee shall from time to time reasonably
require, to assure, convey, assign, transfer and confirm unto Beneficiary and/or
Trustee the Property and rights conveyed or assigned by this Deed of Trust or
which Trustor may become bound to convey or assign to Beneficiary and/or
Trustee, or for carrying out the intention or facilitating the performance of
the terms of this Deed of Trust or any of the other Loan Documents, or for
filing, refiling, registering, reregistering, recording or rerecording this Deed
of Trust. If Trustor fails to comply with the terms of this Section, Beneficiary
may, at Trustor’s expense, perform Trustor’s obligations for and in the name of
Trustor, and Trustor hereby irrevocably appoints Beneficiary as its
attorney‑in‑fact to do so. The appointment of Beneficiary as attorney-in-fact is
coupled with an interest.
12.5    SUBROGATION. Beneficiary shall be subrogated to the lien of any and all
encumbrances against the Property paid out of the proceeds of the Loan and to
all of the rights of the recipient of such payment.
ARTICLE 13
SECURITY AGREEMENT
13.1    SECURITY AGREEMENT. THIS DEED OF TRUST CREATES A LIEN ON THE PROPERTY.
IN ADDITION, TO THE EXTENT THE PROPERTY IS PERSONAL PROPERTY OR FIXTURES UNDER
APPLICABLE LAW, THIS DEED OF TRUST CONSTITUTES A SECURITY AGREEMENT UNDER THE
OREGON UNIFORM COMMERCIAL CODE (THE “U.C.C.”) AND ANY OTHER APPLICABLE LAW WITH
RESPECT TO THE PERSONAL PROPERTY AND IS FILED AS A FIXTURE FILING WITH RESPECT
TO GOODS WHICH ARE OR ARE TO BECOME FIXTURES ON THE LAND OR THE IMPROVEMENTS.
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT,


42
DEED OF TRUST

--------------------------------------------------------------------------------





BENEFICIARY MAY, AT ITS OPTION, PURSUE ANY AND ALL RIGHTS AND REMEDIES AVAILABLE
TO A SECURED PARTY WITH RESPECT TO ANY PORTION OF THE PROPERTY, AND/OR
BENEFICIARY MAY, AT ITS OPTION, PROCEED AS TO ALL OR ANY PART OF THE PROPERTY IN
ACCORDANCE WITH BENEFICIARY’S RIGHTS AND REMEDIES WITH RESPECT TO THE LIEN
CREATED BY THIS DEED OF TRUST. THIS FINANCING STATEMENT SHALL REMAIN IN EFFECT
AS A FIXTURE FILING UNTIL THIS DEED OF TRUST IS RELEASED OR SATISFIED OF RECORD.
WITH RESPECT TO SUCH FIXTURE FILING, THE FOLLOWING INFORMATION IS PROVIDED:
Name of Debtor:
KBSGI 421 SW 6th Avenue, LLC
Address of Debtor:
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Todd Smith, VP, Controller REIT Corporate Accounting
Name of Secured Party:
Metropolitan Life Insurance Company, a New York corporation
Address of Secured Party:
425 Market Street, Suite 1050
San Francisco, California 94105
Attention: Vice President

13.2    REPRESENTATIONS AND WARRANTIES. Trustor warrants, represents and
covenants as follows:
(a)    To the best knowledge of Trustor, Trustor owns the Personal Property free
from any lien, security interest, encumbrance or adverse claim, except as
otherwise expressly approved by Beneficiary in writing. Trustor will notify
Beneficiary of, and will protect, defend and indemnify Beneficiary against, all
claims and demands of all persons at any time claiming any rights or interest in
the Personal Property.
(b)    To the best knowledge of Trustor, the Personal Property has not been
used, and shall not be used or bought for personal, family, or household
purposes, but shall be bought and used solely for the purpose of carrying on
Trustor’s business.
(c)    Trustor will not remove the Personal Property without the prior written
consent of Beneficiary (which consent shall not be unreasonably withheld,
conditioned or delayed), except the items of Personal Property which are
consumed or worn out in ordinary usage shall be promptly replaced by Trustor
with other Personal Property of value equal to or greater than the value of the
replaced Personal Property.
13.3    CHARACTERIZATION OF PROPERTY. The grant of a security interest to
Beneficiary in this Deed of Trust shall not be construed to limit or impair the
lien of this Deed of


43
DEED OF TRUST

--------------------------------------------------------------------------------





Trust or the rights of Beneficiary with respect to any property which is real
property or which the parties have agreed to treat as real property. To the
fullest extent permitted by law, everything used in connection with the
production of Rents and Profits is, and at all times and for all purposes and in
all proceedings, both legal and equitable, shall be regarded as real property,
irrespective of whether or not the same is physically attached to the Land
and/or the Improvements.
13.4    PROTECTION AGAINST PURCHASE MONEY SECURITY INTERESTS. It is understood
and agreed that in order to protect Beneficiary from the effect of U.C.C.
Section 9-334 (ORS 79.0334), as amended from time to time and as enacted in the
State, in the event that Trustor intends to purchase any goods which may become
fixtures attached to the Property, or any part of the Property, and such goods
will be subject to a purchase money security interest held by a seller or any
other party:
(a)    Before executing any security agreement or other document evidencing or
perfecting the security interest, Trustor shall obtain the prior written
approval of Beneficiary. All requests for such written approval shall be in
writing and contain the following information: (i) a description of the
fixtures; (ii) the address at which the fixtures will be located; and (iii) the
name and address of the proposed holder and proposed amount of the security
interest.
(b)    Trustor shall pay all sums and perform all obligations secured by the
security agreement. If Trustor fails to make any payment on an obligation
secured by a purchase money security interest in the Personal Property or any
fixtures, Beneficiary, at its option, may pay the secured amount and Beneficiary
shall be subrogated to the rights of the holder of the purchase money security
interest.
(c)    Beneficiary shall have the right to acquire by assignment from the holder
of the security interest for the Personal Property or fixtures, all contract
rights, accounts receivable, negotiable or non‑negotiable instruments, or other
evidence of indebtedness and to enforce the security interest as assignee.
(d)    The provisions of subparagraphs (b) and (c) of this Section 13.4 shall
not apply if the goods which may become fixtures are of at least equivalent
value and quality as the Personal Property being replaced and if the rights of
the party holding the security interest are expressly subordinated to the lien
and security interest of this Deed of Trust in a manner satisfactory to
Beneficiary.
ARTICLE 14
MISCELLANEOUS COVENANTS
14.1    NO WAIVER. No single or partial exercise by Beneficiary and/or Trustee,
or delay or omission in the exercise by Beneficiary and/or Trustee, of any right
or remedy under the Loan Documents shall preclude, waive or limit the exercise
of any other right or remedy. Beneficiary shall at all times have the right to
proceed against any portion of, or interest in, the Property without waiving any
other rights or remedies with respect to any other portion of the


44
DEED OF TRUST

--------------------------------------------------------------------------------





Property. No right or remedy under any of the Loan Documents is intended to be
exclusive of any other right or remedy but shall be cumulative and may be
exercised concurrently with or independently from any other right and remedy
under any of the Loan Documents or under applicable law.
14.2    NOTICES. All notices, demands and requests given or required to be given
by, pursuant to, or relating to, this Deed of Trust shall be in writing. All
notices shall be deemed to have been properly given if mailed by United States
registered or certified mail, with return receipt requested, postage prepaid, or
by United States Express Mail or other comparable overnight courier service to
the parties at the addresses set forth in the Defined Terms (or at such other
addresses as shall be given in writing by any party to the others) and shall be
deemed complete upon receipt or refusal to accept delivery as indicated in the
return receipt or in the receipt of such United States Express Mail or courier
service.
14.3    HEIRS AND ASSIGNS; TERMINOLOGY.
(a)    This Deed of Trust and all other Loan Documents are binding upon Trustor,
Beneficiary, and Trustee, their heirs, representatives, administrators,
executors, successors and permitted assigns and inures to the benefit of and is
enforceable by Beneficiary, its successors, endorsees and assigns (including,
without limitation, any entity to which Beneficiary assigns or sells all or any
portion of its interest in the Loan). Unless expressly otherwise provided
herein, the term “Trustor” shall include both the original Trustor and any
subsequent owner or owners of any of the Property. The term “Beneficiary” shall
include both the original Beneficiary and any subsequent holder or holders of
the Note. The term “Trustee” shall include both the original Trustee and any
subsequent successor or additional trustee(s) acting under this Deed of Trust.
The term “Liable Party” shall include both the original Liable Party and any
subsequent or substituted Liable Party(ies).
(b)    In this Deed of Trust, whenever the context so requires, the masculine
gender includes the feminine and/or neuter, and the singular number includes the
plural.
14.4    SEVERABILITY. If any provision of this Deed of Trust should be held
unenforceable or void, then that provision shall be separated from the remaining
provisions and shall not affect the validity of this Deed of Trust except that
if the unenforceable or void provision relates to the payment of any monetary
sum, then, Beneficiary may, at its option, declare the Secured Indebtedness
immediately due and payable.
14.5    APPLICABLE LAW. This Deed of Trust shall be construed and enforced in
accordance with the laws of the State.
14.6    CAPTIONS. The captions are inserted only as a matter of convenience and
for reference, and in no way define, limit, or describe the scope or intent of
any provisions of this Deed of Trust.


45
DEED OF TRUST

--------------------------------------------------------------------------------





14.7    TIME OF THE ESSENCE. Time shall be of the essence with respect to all of
Trustor’s obligations under this Deed of Trust and the other Loan Documents.
14.8    NO MERGER. In the event that Beneficiary should become the owner of the
Property, there shall be no merger of the estate created by this Deed of Trust
with the fee estate in the Property.
14.9    NO MODIFICATIONS. This Deed of Trust may not be changed, amended or
modified, except in a writing expressly intended for such purpose and executed
by Trustor and Beneficiary.
14.10    ENTIRE AGREEMENT. This Deed of Trust, the Note, the other Loan
Documents, the Guaranty and the Unsecured Indemnity Agreement (collectively, the
“Written Agreements”) constitute a final expression of the agreement between
Trustor and Beneficiary and the Written Agreements may not be contradicted by
evidence of any alleged oral agreement or understanding, and all understandings,
oral representations and agreements heretofore or simultaneously had among the
parties are merged in, and are contained in, such documents and instruments.
14.11    NO THIRD PARTY BENEFICIARIES. Nothing contained herein is intended or
shall be deemed to create or confer any rights upon any third person not a party
hereto, whether as a third‑party beneficiary or otherwise, except as expressly
provided herein.
14.12    ORAL LOAN AGREEMENTS. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY BENEFICIARY CONCERNING LOANS AND OTHER CREDIT EXTENSIONS
WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY
THE BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED
BY LENDER TO BE ENFORCEABLE.
14.13    NON-RESIDENTIAL TRUST DEED. Trustor represents that this Deed of Trust
is not a “residential trust deed” as defined in ORS 86.705(6).
[Remainder of Page Intentionally Left Blank]




46
DEED OF TRUST

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Trustor has executed this Deed of Trust, or has caused this
Deed of Trust to be executed by its duly authorized representative as of the
Execution Date.
KBSGI 421 SW 6TH AVENUE, LLC,
a Delaware limited liability company


By:
KBSGI REIT ACQUISITION II, LLC,

a Delaware limited liability company,
its sole member
By:
KBSGI REIT PROPERTIES, LLC,

a Delaware limited liability company,
its sole member
By:
KBS GROWTH & INCOME LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member
By:
KBS GROWTH & INCOME REIT, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer




































S-1
DEED OF TRUST

--------------------------------------------------------------------------------






ACKNOWLEDGMENT


A notary public or other officer completing this
certificate verifies only the identity of the
individual who signed the document to which this
certificate is attached, and not the truthfulness,
accuracy, or validity of that document.







STATE OF CALIFORNIA        )
) ss.
COUNTY OF Orange            )


On June 23, 2016, before me, K. Godin, Notary Public, personally appeared
Charles J. Schreiber, Jr., who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.
I certify under penalty of perjury under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.






Signature /s/ K. Godin (Seal)






S-2
DEED OF TRUST

--------------------------------------------------------------------------------






EXHIBIT A
PROPERTY DESCRIPTION
All that certain real property situated in the County of Multnomah, State of
Oregon, described as follows:


Lots 1, 2, 3 and 4, Block 176, CITY OF PORTLAND, in the City of Portland, County
of Multnomah and State of Oregon.






Exhibit A - 1
DEED OF TRUST

--------------------------------------------------------------------------------






EXHIBIT B


COLLATERAL ASSIGNMENT OF INTEREST RATE CAP AGREEMENT
DEFINED TERMS
Execution Date:  ____________, _________
Loan: A first mortgage loan in the amount of up to $47,400,000.00 from Lender to
Borrower.
Borrower & Address:
KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Clint Copulos, Vice President of Asset Management


With a copy to: KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Todd Smith, VP, Controller REIT Corporate Accounting


And to:                            KBSGI 421 SW 6th Avenue, LLC
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: James Chiboucas, Esq., Vice Chairman and Chief    Legal Officer


And to:                            Greenberg Traurig
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: Bruce Fischer, Esq.


Rate Protection Party (if not Borrower) & Address:
_____________________________
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Clint Copulos, Vice President of Asset Management











Exhibit B - 1
DEED OF TRUST

--------------------------------------------------------------------------------







With a copy to: _____________________________
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: Todd Smith, VP, Controller REIT Corporate Accounting


And to:                             _____________________________
c/o KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Attention: James Chiboucas, Esq., Vice Chairman and Chief    Legal Officer


And to:                             Greenberg Traurig
3161 Michelson Drive, Suite 1000
Irvine, California 92612
Attention: Bruce Fischer, Esq.


Lender & Address:              Metropolitan Life Insurance Company, a New York
corporation
10 Park Avenue
Morristown, New Jersey 07962
Attention: Senior Vice President, Real Estate Investments
Re: 401-421 SW 6th Avenue, Portland
With a copy to: Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, California 94105
Attention: Vice President
And to: Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, California 94105
                                             Attention: Associate General
Counsel
Note: A Promissory Note executed by Borrower in favor of Metropolitan Life
Insurance Company in the amount of up to Forty Seven Million Four Hundred
Thousand Dollars ($47,400,000.00) dated as of the Execution Date executed by
Borrower in favor of Lender.
Deed of Trust: A Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing dated as of the Execution Date executed by
Borrower, as trustor, to Chicago Title Insurance Company, as trustee, for the
benefit of Lender, as beneficiary, securing repayment of the Note to be recorded
in the records of the County in which the Property is located.
Loan Documents: The Note, the Deed of Trust, the Assignment of Leases, and any
other documents related to this Note and/or the Deed of Trust and all renewals,
amendments, modifications, restatements and extensions of these documents.
Assignment of Leases: Assignment of Leases dated as of the Execution Date and
executed by Borrower for the benefit of Lender, together with all extensions,
renewals, modifications, restatements



Exhibit B - 2
DEED OF TRUST

--------------------------------------------------------------------------------





and amendments thereof.
Indemnity Agreement: Unsecured Indemnity Agreement dated as of the Execution
Date and executed by Borrower in favor of Lender. The Unsecured Indemnity
Agreement is not a Loan Document and shall survive repayment of the Loan or
other termination of the Loan Documents.
Guaranty: Guaranty dated as of the Execution Date and executed by Liable Party
in favor of Lender.
The Indemnity Agreement and the Guaranty are not Loan Documents and shall
survive repayment of the Loan or other termination of the Loan Documents, except
as expressly provided therein.





Exhibit B - 3
DEED OF TRUST

--------------------------------------------------------------------------------





THIS COLLATERAL ASSIGNMENT OF INTEREST RATE CAP AGREEMENT (“this Agreement”) is
entered into as of the Execution Date by Borrower [and Rate Protection Party]
and Lender, with reference to the following facts:
A.    Lender has made the Loan to Borrower. Payment of the Note is secured by
the Deed of Trust. The Deed of Trust encumbers certain real and other property
more particularly described therein and referred to in the Deed of Trust and in
this Agreement as the “Property.”
B.    When and as required pursuant to the terms of Section 2.11 of the Deed of
Trust, Lender requires Borrower to enter into [or to cause the Rate Protection
Party] to enter into this Agreement.
C.    Borrower and/or the Rate Protection Party respectively as the case may be
(hereinafter, “Rate Protection Party”) acknowledges and understands that this
Agreement is a material inducement for Lender’s agreement to make the Loan.
D.    Capitalized terms that are not defined in this Agreement shall have the
meanings set forth in the Deed of Trust.
NOW THEREFORE, in consideration of the premises and for other consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
1.    Assignment of Interest Rate Cap Agreement.
(a)    For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged by [Borrower and Rate Protection Party], Rate Protection
Party hereby assigns, grants, delivers and transfers to Lender, as collateral,
all of its interest, whether now owned or hereafter acquired, now existing or
hereafter arising, wherever located, in, to and under that certain [ISDA Master
Agreement / Confirmation / Confirmation and Interim Master Agreement] dated as
of _____________, 20___, between Rate Protection Party and              (the
“Counterparty”), [including without limitation that certain Schedule, dated as
of ______________, in connection therewith] as such agreement may be amended,
modified, supplemented, restated, extended, renewed and/or changed from time to
time, together with all other documents executed and/or delivered in connection
with and/or secured by the agreement (such other documents and the agreement
being collectively referred to as the “Interest Rate Cap Agreement”), a copy of
which is attached hereto as Exhibit A, including, but not limited to, any and
all rights that Rate Protection Party may now or hereafter have to any and all
payments, disbursements, distributions or proceeds (the “Payments”) owing,
payable or required to be delivered to Rate Protection Party on account of the
Interest Rate Cap Agreement, whether as contractual obligations, damages or
otherwise, and all of Rate Protection Party’s claims, rights, powers,
privileges, authority, options, security interests, liens and remedies under or
arising out of the Interest Rate Cap Agreement, in each case including all
accessions and additions to, substitutions for and replacements, products, and
proceeds of any or all of the foregoing (collectively, the “Rate Cap
Collateral”). In the event that for any reason the Interest Rate Cap Agreement
ever expires, or is terminated, rescinded or revoked and, as a result thereof, a
termination fee or such similar payment is owing to Rate Protection Party by
Counterparty, such sum is and shall be considered a Payment and a part of the
Rate Cap Collateral and shall be held and disbursed in accordance with the terms
hereof. Rate Protection Party hereby grants to Lender a security interest in and
to the Rate Cap Collateral, to have and to hold the same, unto Lender, its
successors and assigns. This Agreement constitutes


Exhibit B - 4
DEED OF TRUST

--------------------------------------------------------------------------------





additional security for the obligations of Rate Protection Party secured by the
Deed of Trust and secured or evidenced by the other Loan Documents.
(b)    Prior to any expiration or termination of the initial Interest Rate Cap
Agreement, or any subsequent Interest Rate Cap Agreement, Rate Protection Party
shall deliver to Lender a renewal or replacement thereof from a counterparty
reasonably acceptable to Lender (which counterparty shall have a credit rating
of “A2” or better by Moody’s Investors Service, Inc. and “A” or better by
Standard and Poor’s Rating Group) together with the consent of the new
Counterparty to this Agreement (which consent shall be substantially in the form
of the Consent of the original Counterparty attached hereto) and an opinion of
counsel for the new Counterparty (upon which Lender and its successors and
assigns may rely) in form, scope and substance reasonably satisfactory to Lender
regarding the authorization of the new Counterparty, the legality, validity, and
binding effect on the new Counterparty of the new Interest Rate Cap Agreement,
and such other matters as Lender shall reasonably require. Notwithstanding any
other provision hereof, the notional amount of the Interest Rate Cap Agreement
shall never be required to be more than the unpaid principal amount of the Note.
Such new Interest Rate Cap Agreement shall contain the same terms and provisions
in each and every material respect as the initial Interest Rate Cap Agreement.
(c)    If, as and when a new Interest Rate Cap Agreement is obtained by Rate
Protection Party pursuant to Sections 1(b) or 6 or by Lender pursuant to Section
2(c), the term “Interest Rate Cap Agreement” as used herein shall be deemed to
refer to such new Interest Rate Cap Agreement obtained by Rate Protection Party
or Lender (as the case may be), and the term “Counterparty” as used herein shall
be deemed to refer to the counterparty under such new Interest Rate Cap
Agreement.
2.    Default.
(a)    If Rate Protection Party shall fail to timely and fully perform any of
its obligations under this Agreement following the expiration of any applicable
notice and cure periods, if any, as may be set forth in this Agreement, then any
such failure shall constitute a default under this Agreement (“Event of
Default”) and also shall constitute an automatic “Event of Default” under and as
defined in the Deed of Trust, and the occurrence of an “Event of Default” under
and as defined in the Deed of Trust or any of the other Loan Documents shall
constitute an automatic Event of Default under this Agreement. If no period of
grace, notice, and/or cure is set forth herein with respect to any obligation of
Rate Protection Party, then (with the specific exception of Rate Protection
Party’s obligations to keep an Interest Rate Cap Agreement with the required
terms and provisions in effect at all times) Rate Protection Party shall have a
period equal to ten (10) business days after written notice from Lender within
which to cure any default hereunder.
(d)    Lender hereby instructs the Counterparty to immediately deposit all
future Payments and other Rate Cap Collateral directly into an account
designated by Lender and Lender may apply the proceeds thereof as provided below
and/or otherwise exercise all of its rights and remedies under the Uniform
Commercial Code and other applicable law. No delay or omission of Lender in
exercising any such right shall impair any such right, or shall be construed as
a waiver of or acquiescence in any event giving rise to such right. Proceeds of
any such Payments may be held by Lender as cash collateral for Rate Protection
Party’s obligations under the Loan Documents, and if an Event of Default exists,
may be applied by Lender to the payment of the costs of leasing the Improvements
and/or to accrued interest, late charges, principal (including the Default
Prepayment Fee or Prepayment Fee, if any, occasioned by a principal payment), or
any other obligation arising out of the obligations of Rate Protection Party or
Liable Parties to Lender under the Note, the Deed of Trust, any


Exhibit B - 5
DEED OF TRUST

--------------------------------------------------------------------------------





of the other Loan Documents and/or the Indemnity Agreement, in such manner as
Lender in its sole discretion deems appropriate. If no Event of Default exists,
proceeds of any such Payments held by Lender shall be applied by Lender to
interest under the Note, then to any other amounts currently due and owing under
the Loan Documents and lastly to Borrower. If held as cash collateral, such cash
collateral (or what remains thereof) shall be returned to Rate Protection Party
upon the indefeasible payment in full of all amounts owing under the Note, the
other Loan Documents, the Guaranty and the Indemnity Agreement or upon Rate
Protection Party’s cure of an Event of Default under the Loan Documents,
Guaranty or Indemnity Agreement (as applicable), to the extent any such cure
right is expressly provided for therein or if such cure is otherwise accepted by
Lender.
(e)    Without limiting any of the foregoing, in the event that Rate Protection
Party fails to maintain or replace the Interest Rate Cap Agreement as and when
required under Sections 1 or 6 hereof, then, subject to notice, if any, and cure
periods, if any, expressly provided herein or in the Deed of Trust, Lender may
(in addition to exercising any of its other rights and remedies) purchase a
replacement Interest Rate Cap Agreement on the terms and conditions specified in
Section 1, and the costs incurred by Lender shall be paid by Rate Protection
Party to Lender with interest thereon at the Default Rate from the date such
cost was incurred by Lender until paid by Rate Protection Party.
(f)    Without limiting any of the foregoing, in the event that Rate Protection
Party fails to maintain or replace the Interest Rate Cap Agreement as and when
required under Sections 1 or 6 hereof, at Lender’s sole option, Rate Protection
Party and Liable Party shall each be jointly and severally liable on a recourse
basis for all damages, costs, expenses, or liabilities (including attorneys’
fees) that Lender may incur as a result of such failure and the limitation on
liability set forth in Section 11 [exculpation] of the Note and Section 9
[exculpation] of the Deed of Trust shall not be applicable thereto.
2.     Notification to Counterparty.
(g)    Rate Protection Party and Lender hereby notify Counterparty of this
Agreement and the assignment made hereby and the security interests granted to
Lender hereunder. Rate Protection Party and Lender hereby instruct, Counterparty
to deposit directly into an account designated by Lender all payments to be made
under or pursuant to the terms of the Interest Rate Cap Agreement, without
set-off, defense or counterclaim. Counterparty shall be entitled to conclusively
rely (without any independent investigation) on any notice or instruction from
Lender in respect of this Agreement, (ii) without limitation on the immediately
preceding clause, in the event of any inconsistency between any notice or
instructions from Lender and any notice or instructions from Rate Protection
Party, Counterparty shall be entitled to conclusively rely (without any
independent investigation) on those from Lender, and (iii) Counterparty shall be
held harmless and shall be fully indemnified by Rate Protection Party from and
against any and all claims, other than those ultimately determined to be
proximately caused by the gross negligence or willful misconduct of
Counterparty, and from and against any damages, penalties, judgments,
liabilities, losses or expenses (including reasonable attorneys' fees and
disbursements) incurred by Counterparty as a result of the assertion of any
claim, by any person or entity, arising out of, or otherwise related to, any
actions taken or omitted to be taken by Counterparty in reliance upon any such
instructions or notice provided by Lender.
3.     Certain Covenants of Rate Protection Party. Rate Protection Party agrees
that Rate Protection Party will comply with all terms of the Interest Rate Cap
Agreement, and will deliver to Lender a copy of any written or emailed notice
received from Counterparty thereunder. Rate Protection Party further agrees that
Rate Protection Party will not, without first obtaining the written consent of


Exhibit B - 6
DEED OF TRUST

--------------------------------------------------------------------------------





Lender, (a) convey, assign, sell, mortgage, encumber, pledge, hypothecate, grant
a security interest in, grant an option or options with respect to, or otherwise
dispose of (directly or indirectly, voluntarily or involuntarily, by operation
of law or otherwise, and whether or not for consideration) the Interest Rate Cap
Agreement or the Rate Cap Collateral, (b) amend or modify (except as provided
for in the last sentence of this Section 4), cancel or terminate the Interest
Rate Cap Agreement prior to its stated maturity date, except for a cancellation
or termination incident to Rate Protection Party obtaining a renewal or
replacement Interest Rate Cap Agreement in accordance with Sections 1(b) or 6
hereof, (c) waive or release any obligation of the Counterparty under the
Interest Rate Cap Agreement, (d) consent or agree to any act or omission to act
on the part of the Counterparty which, without such consent or agreement, would
constitute a default under the Interest Rate Cap Agreement, (e) fail to use
commercially reasonable efforts to exercise promptly and diligently each and
every right which it may have under the Interest Rate Cap Agreement, or (f) take
or omit to take any action or suffer or permit any action to be omitted or
taken, the taking or omission of which would result in any right of offset
against sums payable under the Interest Rate Cap Agreement or any defense by the
Counterparty to payment. Notwithstanding the foregoing, Rate Protection Party
will not be required to obtain Lender’s prior written consent for administrative
amendments or modifications to the Interest Rate Cap Agreement if such amendment
or modification does not otherwise change the terms of the Interest Rate Cap
Agreement, but rather modifies facts contained in the Interest Rate Cap
Agreement such as, for illustrative purposes, a change in address.
4.     Representations of Rate Protection Party. Rate Protection Party
represents and warrants that: (a) it has the full power, right and authority to
assign its interest in the Rate Cap Collateral, and that (provided Counterparty
executes the Consent attached hereto) all consents and approvals required to be
obtained by Rate Protection Party, if any, for the consummation of the
transactions contemplated by this Agreement have been obtained, (b) Rate
Protection Party owns the Rate Cap Collateral free and clear of all liens and
claims of others and Rate Protection Party has not transferred, assigned,
granted a security interest in or otherwise encumbered its interest in the Rate
Cap Collateral, except in favor of Lender, (c) no security agreement, financing
statement or other document is on file or of record in any public office with
respect to the Rate Cap Collateral, other than in favor of Lender, (d) to Rate
Protection Party’s knowledge, the obligation of the Counterparty under the
Interest Rate Cap Agreement to make Payments is not subject to any existing
defense or counterclaim, and (e) upon the filing of a UCC Financing Statement
naming Rate Protection Party, as debtor, and Lender, as secured party, in the
Office of the Delaware Secretary of State, Lender will have a perfected lien on
the Rate Cap Collateral, which lien is prior to all creditors of and purchasers
from Rate Protection Party to the extent a security interest can be granted and
perfected in the Rate Cap Collateral under the UCC as in effect in the
applicable jurisdiction.
5.     Change of Rating. In the event of any downgrade, withdrawal or
qualification of the rating of the Counterparty below “A-” by Standard and
Poor’s Rating Group or below “A3” by Moody’s Investor Services, Inc., Rate
Protection Party agrees to (or will cause the Counterparty to), in accordance
with, and subject to, the terms and conditions contained in Section 2.11 of the
Deed of Trust, (i) replace the Interest Rate Cap Agreement with a replacement
Interest Rate Cap Agreement and a new Counterparty or provide another Interest
Rate Cap Agreement issued by a new Counterparty, in either case meeting the
terms and conditions set forth in Section 1(b), and (ii) deliver an Assignment
of Interest Rate Cap Agreement substantially identical to this form of Agreement
or in form and substance otherwise reasonably acceptable to Lender, not later
than fifteen (15) business days following receipt of written notice from Lender
of such downgrade, withdrawal or qualification.


Exhibit B - 7
DEED OF TRUST

--------------------------------------------------------------------------------





6.     No Assumption of Obligations. This Agreement does not include the
delegation to Lender of any of Rate Protection Party’s duties, responsibilities
or obligations under the Interest Rate Cap Agreement, Rate Protection Party
remaining liable to perform all duties, responsibilities and obligations to be
performed by Rate Protection Party thereunder. Lender shall not have any
obligation or liability under the Interest Rate Cap Agreement or by reason of or
arising out of this Agreement or the receipt by Lender of any Payment,
including, without limitation, any obligation to perform or discharge any
obligation under the Agreement by reason of this assignment or action or
inaction of Lender. Rate Protection Party hereby indemnifies and holds Lender
harmless for, from and against any and all losses, liabilities, obligations,
charges, claims, damages, penalties, causes of action, costs and expenses
(including reasonable attorneys’ fees and disbursements) of any kind or nature
(except to the extent of any claim arising solely from the gross negligence,
illegal acts or willful misconduct of Lender) incurred by Lender (a) under or by
reason of the Agreement, (b) in enforcing its rights under this Agreement, (c)
in defense of any claim arising out of this Agreement or (d) by reason of any
alleged obligation or undertaking on the part of Lender to perform or discharge
any of the terms of the Agreement. Without limiting the foregoing, nothing
contained herein shall operate or be construed to place upon Lender any
responsibility for the operation, control, care, management or repair of the
Property or any part thereof. The indemnity set forth in this section shall
survive the payment in full of the Loan and the termination of this Agreement.
The powers conferred on Lender hereunder are solely to protect Lender’s
interests in the Rate Cap Collateral and shall not impose any duty upon Lender
to exercise any such powers. In no event shall Lender’s acceptance of this
assignment cause Lender to be deemed a mortgagee in possession.
7.     Costs and Expenses. Rate Protection Party shall be responsible for, and
hereby agrees to pay, all costs and expenses (including without limitation
reasonable attorneys' fees, if any) incurred by Lender in connection with the
execution, administration or enforcement of this Agreement. All such costs and
expenses, if not paid by Rate Protection Party within ten (10) days after
written request therefor, may be paid by Lender from any cash collateral held by
Lender under any of the Loan Documents at any time without the consent of Rate
Protection Party.
8.     Termination. This Agreement shall terminate upon the indefeasible payment
in full of all amounts owing under the Note, the other Loan Documents, the
Guaranty and the Indemnity Agreement.
9.     Notices. All notices, consents, approvals, elections and other
communications (collectively “Notices”) under this Agreement shall be in writing
and shall be deemed to have been duly given if mailed by United States
registered or certified mail, with return receipt requested, postage prepaid, or
by United States Express Mail or reputable overnight courier service to the
parties at the addresses set forth in the Defined Terms, or in the case of
Counterparty, at the address set forth below its signature (or at such other
addresses as shall be given in writing by any party to the others pursuant to
this Section) and shall be deemed complete upon receipt or refusal to accept
delivery as indicated in the return receipt or in the receipt of such Express
Mail or courier service.
10.     Rights and Remedies. The rights and remedies granted Lender under this
Agreement are supplemental to, and not in limitation of, the rights and remedies
of Lender under applicable law, and all such rights and remedies are not
exclusive of one another, but rather are cumulative and may be pursued
simultaneously. This Agreement is not intended to modify or amend any of the
obligations of Rate Protection Party or the rights or remedies of Lender under
any of the other Loan Documents.


Exhibit B - 8
DEED OF TRUST

--------------------------------------------------------------------------------





11.     Further Assurances. Rate Protection Party shall at its sole cost and
expense do, execute, acknowledge and deliver all further acts, assurances,
authorizations, documents or instruments as Lender may reasonably request in
order to effect further or confirm the purposes of this Agreement. Rate
Protection Party hereby irrevocably and unconditionally appoints Lender its
attorney-in-fact, with full power of substitution, to execute, file and/or
record on behalf of Rate Protection Party, any such assurances, authorizations,
documents and instruments of further assurance to better effect or confirm the
rights and powers granted to Lender hereunder. This power, being coupled with an
interest, shall be effective until all amounts due in connection with the Loan
have been indefeasibly paid in full.
12.     Assignment.
(h)    It is the intention of the parties hereto that this Agreement is made for
the benefit of Lender and its successors and assigns as the holder of the Note
and the other Loan Documents, who shall have the sole right to enforce the
provisions hereof and/or deal with any collateral deposited under this
Agreement. Except for transfers of interests in Rate Protection Party or in the
Property as expressly permitted under, and subject to the conditions of, Article
10 of the Deed of Trust, Rate Protection Party shall have no right to assign its
rights and/or obligations under this Agreement and any such attempted assignment
shall be null and void and shall constitute an Event of Default.
(i)    In the event of the sale or transfer of Lender’s interest in the Loan,
Lender shall have the right to assign this Agreement, and Rate Protection Party
agrees to fully cooperate with Lender in connection therewith (including the
execution of any required documents but excluding payment of any related costs
or fees). Provided that any purchaser of the Loan shall assume Lender’s
obligations under the Loan Documents (including but not limited to this
Agreement), Lender shall have no further obligations hereunder except as a
result of any breach of this Agreement by Lender occurring prior to the date of
transfer of Lender’s interest in the Loan. Any duties or actions of Lender
hereunder may be performed by Lender or its agent(s), including without
limitation, any servicer of the Loan.
13.     Severability. If for any reason any provision of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
14.     No Third-Party Beneficiaries. It is the intention of the parties hereto
that this Agreement is made for the benefit of Lender, who shall have the sole
right to enforce the provisions hereof. In no event shall Lender be construed to
be Rate Protection Party’s agent, and in no event is Lender assuming the
responsibility of Rate Protection Party for proper payments to others. It is
intended that no party shall be a third-party beneficiary hereunder and that no
provision hereof shall operate or inure to the use and benefit of such third
party.
15.     Attorneys’ Fees. In the event that any party brings any suit or other
proceeding with respect to the subject matter or enforcement of this Agreement,
including without limitation, in appellate proceedings or in any action or
participation in, or in connection with, any case or proceeding under Chapter 7,
11 or 13 of the Bankruptcy Code, 11 United States Code Sections 101 et seq., or
any successor statutes, the prevailing party (as determined by the court, agency
or other authority before which such suit or proceeding is commenced) shall, in
addition to such other relief as may be awarded, be entitled to recover
reasonable attorneys’ fees, expenses and costs of investigation.


Exhibit B - 9
DEED OF TRUST

--------------------------------------------------------------------------------





16.     Governing Law. This Agreement and the rights and obligations of the
parties under this Agreement shall in all respects be governed by, and construed
and enforced in accordance with, the laws of the State of New York (without
regard to conflict of Law principles).
17.     Limitation on Constituent Liability. Notwithstanding anything stated to
the contrary in this Agreement, although Borrower and Rate Protection Party
remain liable hereunder, under no circumstances shall the constituent partners,
members, or shareholders in Borrower or Rate Protection Party (direct or
indirect) have any liability for the payment or performance of any of Borrower’s
or Rate Protection Party’s obligations hereunder.
18.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original.
19.     ORAL LOAN AGREEMENTS. UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND
COMMITMENTS MADE BY LENDER CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH
ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE
BORROWER'S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY
LENDER TO BE ENFORCEABLE.
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]




Exhibit B - 10
DEED OF TRUST

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Assignment of Interest
Rate Cap Agreement as of the Execution Date.
BORROWER:
KBSGI 421 SW 6TH AVENUE, LLC,
a Delaware limited liability company


By:
KBSGI REIT ACQUISITION II, LLC,

a Delaware limited liability company,
its sole member
By:
KBSGI REIT PROPERTIES, LLC,

a Delaware limited liability company,
its sole member
By:
KBS GROWTH & INCOME LIMITED PARTNERSHIP,

a Delaware limited partnership,
its sole member
By:
KBS GROWTH & INCOME REIT, INC.,

a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer
RATE PROTECTION PARTY:
________________________________________
a _______________________________________


By: _____________________________________
Name: ________________________________
Its: ___________________________________




LENDER:
METROPOLITAN LIFE INSURANCE COMPANY,
a New York corporation


By: _____________________________________
Name: ________________________________
Its: ___________________________________


Exhibit B - 11 - Signature Page



--------------------------------------------------------------------------------






CONSENT
The undersigned Counterparty hereby consents to the collateral assignment
contained in the foregoing Agreement and agrees that that (a) Counterparty shall
make all Payments, if any, due or to become due under the Agreement in
accordance with the terms of the Agreement; provided, however, that, upon
written notice from Lender that an Event of Default has occurred and is
continuing under the documents evidencing or securing the Loan, Counterparty
will make all such Payments, if any, directly to Lender or as Lender may
otherwise direct in writing, (b) upon written notice from Lender that an Event
of Default has occurred and is continuing under the documents evidencing or
securing the Loan, all rights of Rate Protection Party under the Agreement,
including all rights to consent to any termination or modification of same or
grant any other consent thereunder, shall be exercisable by Lender.
The undersigned further agrees that all such Payments to Lender shall be made
without setoff, defense, or counterclaim.
The undersigned agrees not to amend or modify (except as provided for in the
last sentence of this paragraph), cancel or terminate the Interest Rate Cap
Agreement at the instruction or request of Rate Protection Party prior to its
stated maturity date without the prior written consent of Lender; provided,
however nothing in this paragraph shall prevent or prohibit Counterparty from
exercising any and all rights (including the right to terminate the Interest
Rate Cap Agreement) in the event of an Event or Default or Termination Event,
where Rate Protection Party is the sole Defaulting Party or sole Affected Party,
as applicable. Notwithstanding the foregoing, Counterparty will not be required
to obtain Lender’s prior written consent for administrative amendments or
modifications to the Interest Rate Cap Agreement if such amendment or
modification does not otherwise change the terms of the Interest Rate Cap
Agreement, but rather modifies facts contained in the Interest Rate Cap
Agreement such as, for illustrative purposes, a change in address.
Counterparty shall be entitled to conclusively rely (without any independent
investigation) on any notice or instructions from Lender in respect of the
Agreement. In the event of any inconsistency between any notice or instructions
from Rate Protection Party and any notice or instructions from Lender,
Counterparty shall be entitled to conclusively rely (without any independent
investigation) on the notice or instruction from Lender. Counterparty shall be
held harmless and shall be fully indemnified by Rate Protection Party from and
against any and all claims, other than those ultimately determined to be
proximately caused by the gross negligence or willful misconduct of
Counterparty, and from and against any damages, penalties, judgments,
liabilities, losses or expenses (including reasonable attorneys' fees and
disbursements) incurred by Counterparty as a result of the assertion of any
claim, by any person or entity, arising out of, or otherwise related to, any
actions taken or omitted to be taken by Counterparty in reliance upon any such
instructions or notice provided by Lender. Rate Protection Party releases
Counterparty from all liability in connection with Counterparty’s compliance
with Lender’s written instructions.


Exhibit B - 13 - Consent

--------------------------------------------------------------------------------





This agreement shall remain in effect until Lender notifies Counterparty in
writing that the Loan and all other indebtedness owed by Borrower and Rate
Protection Party to Lender, and all other sums due and payable to Lender under
the Loan Documents have been repaid in full. This Agreement may not be modified
without the written consent of Lender.
Delivery of an executed counterpart of a signature page of this acknowledgment
by telecopy or mail shall be effective as delivery of a manually executed
original counterpart of this acknowledgment. This acknowledgment may be executed
in one or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this acknowledgment to produce or
account for more than one such counterpart.
COUNTERPARTY:
_________________________________________

By: _______________________________________
Name: ________________________________
Its: ___________________________________
Address: ____________________
____________________
____________________






            


Exhibit B - 14 - Consent